EXHIBIT 1

12/18/2018 ABCwaters 5600$xt Fleck So&ener and Carbon Filterl Black - - Amazon.oom

 

 

| l .
ky Prime Too|s & Home improvement v SOflel'lel' 5 days taft PE*`I
s- =. to EN Hello. Sign in 0
§§w§;§dzs:§@ 3§§§‘§ your Amazon.com Last~l\/iinute Deals Accmsrz§ §§ L§§ts v Or<:§m§ 'l”ry §$r§me w

Too|s & Home lmprovement Best Se||ers Deals & Savings Gift ideas Power & Hand Too|s Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

>F`Q s~_}r§_;m Up to 40% off select power and hand tools 5th now »

< Back to search results for "softener"

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black by ABcwaters

35 customer reviews | 164 answered questions

 

 

 

|_i' Price: $1,069.99 & FREE shipping Share
|A l ` Get $50 off instantly: Pay $1,019.99 upon approval for the
Amazon Rewards Visa Card. $1 1069~99
! & FREE Shipping
… May arrive after Christmas. Get it as soon as Dec_ 21 _ 27
z § § pattern Name; 10% when you choose Expedited
a Shipping at checkout.
` 10% 10% w Catalytic Carbon
l $1,069.99 -l $1,269.99 |n Stock_
l Ships from and sold by
_ 8% w/ Connectors 6023chATER.
' .`d. $1,099.99
x Qty: 1 v
" ": |nstallation options: Expert replacement + haul away | See

more options for first-time installation More options

1 Without expert installation

 

$1,069.99 + Free Shipping

 

Add to Cart

 

 

Expert replacement installation

+$436.72 per unit Turn on ‘l-Clack ordering for this browser

hl'lps://www.amazon.com/ABCwaters-SSOOsxt-Soflener-Carbon-Capacity/dplBOSXCCFQTR/ref=sr_1_12?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&$¢=1-12&keywords=so... 1/16

12/18/2018 ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.oom

:ey
»ftener &
llso

tion kit,
ical

z this is
led to the

use

rt Digital
ing

n for
nended
2-5

es efficient
ckwash
!ded, and
on and
tank
media -
:oconut
|h

a wide

 

tbe, and

ltes and

.tration

- uu/-\rv-\N l cl:u >l-\l l>rF\L.l luN. we guarantee satisfaction
with our product and customer service or get your
money back. We pride ourselves in providing a hassle
free consumer experience. We offer a 60 day return
policy with money back guarantee. Systems are
assembled with NSF approved parts, hlters and media.
NEED WATER CONNECTORS? Copy and Paste this AS|N to
find connectors for this package - B074T1 L717.

Deliver to Scottsdale 85251

_ Add to List

 

 

Aquasana High
Performance
Water Filtration

Aquasana 10-Year, 1,000,000 Ga|lon

Whole House Water Filter with Sa|t-Fre...

22
$1,688.56 \/prime

Ad feedback

h'ttps://www.amazon.comlABCwaters-SSOOsxt»Soflener-Carbon-Capacity/dp/BOSXCCFSTR/ref=sr_1_12?m=A28LMP9VZK61 2L&s=merchant-items&ie=UTFS&qid=1545177285&$¢=1~12&keywords=so...

2/16

12/18/2018 ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.oom

) See more product details

Compare with similar items

New (1) from $1,069.99 & FREE shipping.

Tools, DIY & Yard
Home Gift Gnide
Shop now k

Frequently bought together

.lll i

These items are shipped from and sold by different sellers. Show details

Total price: $1 ,3`18.91
_ Add all three to Cart [

__ lldd all three to List

 

§§ This item:ABCwaters 56005xt Fleck Softener and Carb`on Filter, Black $1,069.98
§§ iSpring 5-Stage Prestige Top Purity Under Sink Reverse OSmosis Drinking Water Filter System WQA Gold... $193.99

Sponsored products related to this item

https~J/www.amazon .oomlABO~aters-SSOOsxt-Soflener-Carbon-Capacily/d plBOGXCCFQTR/retsr_1_1 2?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=15451 77285&sr=1-1 2&keywords=so. . .

3/16

12/18/2018

 

Bounce Fabric Softener
Dryer Sheets for Static
Control, Outdoor Fresh
Scent, 120 Count

29
$5.70

Customers who bought this item also bought

ABCwaters SSOOSxt Fleck Softener and Carbon Filter, Black - - Amazon.oom

Downy Ultra April Fresh
Liquid Fabric Conditioner
Smart Pouch, Fabric
Softener - 48...

351
$13.99

 

CMl |nc FLEX18-1FF

1 73218 18" Corrugated

Stainless Steel Flexible

Water Line-‘l inch Hose...
23

$26.70

Culligan WH-HDZOO-C

Whole House Sediment

Water ‘|" HD CLR WTR

Filter, Clear Bowl, Grey Cap
165

$54.94

Special offers and product promotions

Pattern Name: 10%

as`io

Downy Nature Blends
Liquid Fabric Conditioner
& Softener, Honey
Lavender, 2 Count

54
$1‘1.98

Bulk Water Hardness Test
Strips - 15 Second Resuits
Reading Frorn Oppm To
500ppm

73
$15.99

    

@‘§

Aquasana 10-Year,
'|,000,000 Gallon Whole
House Water Filter with
Salt-Free Softener...

47

$1,24`\ .60

 

Holdrite Flexible Stainless

Steel Water Heater

Connector, Female |ron

Pipe Fitting, 1-lnch FIP x...
78

$23.49

Downy Free & Gentle l
Liquid Fabric Conditioner !
(Fabric Softener), 34 fl.oz, c
(Packagi... 1
159
$17.94 !
Ad feedback

  

9 @,F

Cash Acme
U3086FLEX24LF Water
Softener Hose, Silver

24
$17.97

~ No interest if paid in full within 12 months with the Amazon.com Store Card on any purchase totaling $599 or more. App!y now.

https://www.amazon.comlABONaters-SSOOSXt-Soflener-Carbon-Capacity/dp/BOSXCCFQTR/ref=sr_‘l_12?m=A23LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&$F1-12&keywords=so... 4/1 6

12/18/2018

Have a question?

Find answers in product info, Q&As, reviews

Compare with similar items

Customer Rating
Price

Shipping

Sold By

ltem Dimensions

1

This item ABCwaters 5600$xt
Fleck Softener and Carbon
Filter, Black

l Add to Cart `

(35)
$‘l ,06999
Eligible for FREE Shipping

602achATER

54x10x10in

ABCwaters 56005xt Fleck Softener and Car'oon Filter, Black - - Amazon.com

. il ll

Fleck 5600$XT 48,000 Grain
Water Softener Digital SXT
Meterecl Whole House System

Add to Cart l

(445)

$57327
Eligible for FREE Shipping
SOZachATER

27x17x62in

ABCwaters 48k-565xt-fm pro
Fine mesh Fleck Water
Softener 48,000 lron Filter
System, 48k, Black or Almond

Add to Cart |`

(83)

$62999
Eligible for FREE Shipping
GOZabCWATER

54x10x10in

Fleck 56005XT 64,000 Grain
Water Softener Digital SXT
Metered Whole House System

_ _ _1
AddtoCart l

(41)

$64000
Eligible for FREE Shipping
GOZachATER

48x12x12in

https://www.amazon.com/ABWaters-SSOosxt-Softener-Carbon-Capacityldp/BOSXCCFSTR/ref=sr_1_12?m=A28LMP9VZK61 2L&s=merchant-items&ie=UTFB&qid=1545177285&$¢=1-12&keywords=so... 5/1 6

12/18/2018
Product description

Pattern Name:10%

ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Combo Package - Whole House
Water Softener and Upflow Carbon Filtration System: Technical Details: Fleck on-demand digital meter 5600 SXT valve, black 10" diameter PG 2.5T, black
36inch brine tank w/ safety float. Fleck bypass valve (#60049) & 1" male threaded yoke connection (#18706-01). 48,000 grain / 1.5 cubic feet resin. (1)
Hardness Test, drain line & |nstall Bag of Goodies. Upflow carbon filtration: black 10" diameter tank, simple in & out valvel bypass valve & 1 .5 cubic feet of
Carbon Media Manufacturer Warranties: Fleck 5600$xt: 5 Year M|NERAL & BRlNE TANKS - Whole house system is built using 2 American made tanks. (2) Black
10" diameter mineral tank and (1) Black standard brine tank with a salt capacity of up to 250 lbs. All tanks backed by a 10 year warranty. Other colors are also

available upon request.

Product information

Pattern Name:1 0%

Technical Details

Part Number

ltem Weight

Prodect Dimensions
item model number
Size

Color

Pattern

item Package Quantity
Flow Rate

Water Consumption
included Components
Batteries |ncluded?

Batteries Required?

ABC-2-48K_-48k
148 pounds

54 x 10 x 10 inches
5600$xt

48000 grain capacity
Black

10%

1

12 GPM

12 GPM

softener and carbon tank
No

No

Additional information

AS|N

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

B06XCCF9TR

35 customer
reviews
4.4 out of 5 stars

#189,643 in Too|s & Home
improvement (See top 100)
#129 in Too|s & Home
lmprovement > Kitchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

149 pounds (View shipping rates
and policies)

June 16, 2017

Product Warranty: For warranty information about this product, please click

here

https:llwww.amazon.com/AB Cwaters-5600sxt-Soitener-Carbon-Capacity/d pl BOGXCCFSTRIref-'sr__1_1 2?m=AZSLMP9VZK61 2L&s=merchant-items&ie=UTFS&q id=1 5451 77285&sr=1-1 2&keywords=s0 . . . 6/1 6

12/18/2018 ABGNaters 56008xt Fleck Softener and Carbon Filter, Black - - Amazon.com

Feedback

|f you are a seller for this product, would you like to suggest updates through
seller support?

Would you like to tell us about a lower price?
Related Vide° ShO|'tS (O) Upload your video

 

Be the first video

Your name here

Important information

Seller Warranty Description
5 year warranty Fleck Valve; 10 year warranty of mineral tanks and brine tank

Sponsored products related to this item

          

 

Tier1 48,000 Grain Tier1 48,000 Grain High Whirlpool WHES?>O 30,000 American Water Solutions Aquasana 10-Year, '
Capacity Water Softener + Eff'iciency Digital Water Grain Water Softener - AlK10-255xt AiKiO air 1,000,000 Gallon Whole l
5-5tage Reverse Osmosis Softener for Hard Water Built in USA - Sa[t Saving |njection, Almond House Water Filter with E
Drinking Water... 20 Technolog... 1 Salt-Free Softener...

6 $499.00 14 $687.98 22 !
$619.99 $529.52 $1 ,688.56

Ad feedback

hltps:l/www.amazon.com/ABCwaters-5600sxt-Softener~0arbon-Capacity/dp/BOSXCCFQTR/ref=sr_1_12?m=A28LMP9VZK61 2L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-12&keywords=so. . . 7/16

12118/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filterl Black - - Amazon.oom

 

love . core

Comp|ete nutrih°on,
for boby's first year

shop now

 

 

 

 

 

Customer Questions &'Answers

See questions and answers

35 customer reviews Customer images

https://www.amazon.com/ABCwa'rers-SSOOSXt-Softener-Carbon-Capacity/dplBO€XCCFQTR/ref=sr_1_12?m=A28LM P9VZK612L&s=mercha nt-items&ie=UTFS&qid=1545177285&$¢=1-12&keywords=so. .. 8/16

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

  

 

 

 

4.4 outofSStars _ ' ""_' ` . - -"~`"_" _" -*~>~,_

5 star - 74%

4 star " ` 20%

3 star 0%

2 star _ __ n 3%

1 star ' 3%

See all customer images
Review this product Read reviews that mention
h th hrs ' h h t _
5 are your aug w't ot er cus omers carbon tank water softener stainless steel carbon filter
Write a customer review _ _ ,
' easy to install soft water hot water softener system installation
abc support connectors fleck professional valve

 

Showing 1-8 of 35 reviews
m`|'op Reviews
Heffe
Great quality water system!!!

July 8, 2017
Pattern! 10% Verified Purchase

59 l am extremely happy with this purchase so far. Have had it installed for almost a week and the
Sh°p now quality of water is great. | placed inline sediment filters before and after to help extend the life of the
"_‘ '___' media and tanks. Only issue l had was there were no instructions included for the carbon upflow
Ad feedback tank. lt was pretty straightforward though and after a little research | found it was more beneficial to

have it inline before the water softener to help the softener resin be more efficient lf your looking to
install a water softener, this system is what you want. For a few hundred dollars more, the carbon will
remove impurities such as chlorine and pesticides. Totally worth it!!!!

https:/Mww.amazon.oom/ABONateis-5600sxt-Softener-Caibon-Capacityldp/BOGXCCFSTR/ref=sr_1_12?m=AZSLMP9VZK612L&s=merchant-items&ie=UTF8&qid=15451 77285&sr=1-1 2&keywords=so . .. 9/16

12/18/2018 ABONaters 56005xt Fleck Softener and Carbon Filter, Black - - Amazon.oom

39 people found this helpful

Helpful Comment Report abuse

Jeff
Simply Soft!
May 10, 201 7

Pattern: 1 0%

Although l'm an Amazon fan and proud Prime member l chose to purchase this directly from
602abcwater.com. l couldn`t be happier with this product, l live in northern California where our city
water is extremely hard. After installing this softener | | tested water from the hose outside and it was
at 25 gpg. inside our home we went straight to 0 gpg. Also there are no traces of any chlorine
whatsoever thanks to the sweet carbon up-flow tank. The most important thing for me was having
602abcwater there for me to ask any questions, this was my first install. Customer service is critical
when you start cutting water lines to your home and you have two kids that need a bath at the end
of the day ;-) Bryan at 602abcwater was great, he answered all my questions and also gave me a
heads up on common mistakes people make plumbing these softeners. The final result is pure, clean,
safe water for my family. 602ABCWATER.COM get's an A+ rating in my book! Amazon is lucky to have
them representing the Fleck line of softeners.

38 people found this helpful

Helpful Comment Report abuse
Amazon Customer

https://www.amazon .comlABCwaters-5600sxt-Softener-Caibon-Capacity/d p/BOGXCCFSTR/ref=sr_1_1 2?m=A23LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 5451 77285&sF1-1Z&l<eywords=s. .. 1 0/16

12/18/2018

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.oom

TOP NOTCH ! | love this system best water l've ever had feels and taste great and
easy to maintain.
June 10, 2018
Pattern: 10% w/ RO Drinking Water Filter verified purchase

Purchased system for a new home, received on time and had a professional plumber install system.
Was told by technician that this system would last 10 years and was a very good system. FY| if having
a professional install this system they will not use the stainless steel flex line kit and warranty your
installation they will hard line it with copper included in the price of the installation.

5 people found this helpful

Helpful Comment Report abuse

alacrion

l purchased this system with the intent of installing it
May 1 6, 201 8
Pattern: 10°/0 Verified Purchase

l purchased this system with the intent of installing it myself. l was eventually successful, but there
were a couple things l wish | knew from the start.

This system does not include the tube needed to drain the resin tank during the regeneration cycle,
the tubes to your water supply, or the tube connecting the carbon tank to the resin tank. l was
actually replacing an existing system so ijust reused the drain connection. As for the tubes to my
water supply, l have 3/4 in. PVC which meant l needed 2 sharkbite PVC connectors 3/4 in. x 3/4 in.
and 2 Flexible Stainless Steel tubes 3/4 in. X 1 in. As for the tube connecting the carbon tank to the
resin tank, you need 1 Flexible Stainless Steel tube 1 in. X1 in.

10 people found this helpful

Helpful Comment Report abuse

T|ffany

Defective water softener
August 26, 2018
Pattern: 10°/0 VeriEed Purchase

Water softener is defective
Company not doing anything about it

https://www.amazon.oom/ABCwaters-SSOOsxt-Softener-Carbon-Capacity/dplBOSXCCFQTR/ref=sr_1_1 2?m=A28LM P9VZK61 2L&s=merchant-items&ie=UTFB&qid=1545177285&si=1-1 2&keywords=s . .. 11/16

12/18/2018 ABONaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

6 people found this helpful

z Helpful Comment Report abuse

travellerwho

Recommended product
July 26i 2018
Pattern: 10% Verified Purchase

This product is brilliant as it totally destroyed hardness in my water.
Pros-

Really soft water

No stains on dishes

Silky smooth hair

On demand fleck

Cons

A bit Expensive here. l gave 3.5 stars because when | bought this product and holds true still today
the company sells it for $40 less on their website and some other third party websites. l called them
to honor the price even told them about their glitch but they didn't agreed to change price. l bought
it from amazon cos l wanted to use my gift cards.

Requires good plumbing skills. l won't blame this on company but for a beginner like me l had to pay
big uncle sam for its installation

One person found this helpful

Helpful Comment Report abuse

https://www.amazon.ooni/ABC\~ateis-SSOOSXt-Soitener-Carbon-CapacityldplBOSXCCFQTR/ref=sr_1_12?m=A28LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177285&$¢=1-12&keyw0rds=s... 12/1 6

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

Sinewave

Good Water Softener
November 25, 2018
Pattern§ 109/o Verified Purchase

This is a good water softener. This does require professional installation. Make sure the installer reads
the instructions correctly. Their support is very good and they will even facetime with you to make
sure the installation is correct. USE their support and make sure the directions of the connections is
correct. 2 Professional installers - mine and a friend's installed it incorrectly so make sure you double
check and triple check the pipes and verify with the support.

Helpful Comment Report abuse

Amazon Customer

great too have clean soft water again
October 17, 201 7
Pattern: 10% Verified Purchase

great too have clean soft water again, digital works well but using much more salt, then manual
control l had. also very easy to install.came with every thing l needed.

3 people found this helpful

Helpful Comment Report abuse

See all 35 reviews

Write a customer review

What other items do customers buy after viewing this item?

https://www.amazon.oom/ABCwaters-SSOOsxt-Softener-Carbon-Capacity/dp/BOSXCCFQTR/ref=sr_1_12?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&$:=1-12&keywords=s... 13/16

12/18/2018 ABCwaters 56005xt Fleck Softener and Carbon Filter, Black - - Amazon.com
Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System

445
l $573.26

Pentair 56005xt-48k AFW Fi£ters water softener with AFW install kit Fleck 48,000 Grain of

' n Upgraded HlGH Capacity 10% Resin, Black
139
$559.99

Fleck SSOOSXT 64,000 Grain Water Softener Digital SXT Metered Whole House System

` 41
$637.99

111 g Aquasana 10-Year, 1,000,000 Galion Whole House Water Filter with Salt-Free Softener and

 

 

 

 

 

 

r _ ` Professional installation Kit
47
$1,241.60
lnternal-fra me ama,z,onbasics
backpa£i<$ Sho=p: now -»
Ad feedback

Pages with related products. See and discover other items: Water Softeners, Best Rated in Water Softeners, Best Rated in Water Filtration & Softeners, filters for
water softener system, house water filter system, Best water softeners for homes

§§e§ ~;:~ §§§'ze§s tie ake amy W§t§~z tie §§zzazoe Payme!z§ §§redi§§;ts Lei: his tie§;) You
Careers Sel! on Amazon Amazon Rewards V§sa Signature Cards Your Accoan£

https://www.amazon.com/ABCwaters-SSOOsxt-Softener-Carbon-Capacity/d plBOSXCCFSTR/ref=sr_‘i _1 2?m=AZSLMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 545177285&$¢=1-1 2&keywords=s . . . 14/16

12/18/2018
Biog
About Amazon
Press Center
investor Reiations

Amaz.oe Devices

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

Seii Uoder Private Brands
Se§i on Amazon Handmade
Seil \’our Services on Amazon
Sei! on Amazon Business

Seii Your Apps on Amazon

Becorne an Affi!iate

Amazon~com Store Car<i

Amazon Business Card

Amazon.com Corporate Credit i_ine

Snop with Poiats
Credit Card Marketpiace

Reload Your Baiance

Your Orders

Shipping Rates & Po!écies

Amazon prime

Retums & Repiacements

Menage Your Content and Devices

Amazon Assistant

 

 

 

 

Advert`ise Your Products Amazon Curreecy Conv'erter He£p

Self-F’ubiish with Us

) See ali

Englis§'r j United Stetes

Amazon Musie Amazon Advert§sing Amazon Dr§ve earn A‘oeBooXs ACX Alexa
Stream mii|ions Find. attract1 and Cioud storage Score deals Books, art Audiobook Pub|ishing Aclionabie Analytics
of songs engage customers from Amazon on fashion brands & coliectibles Made Easy for the Web
Amazon Business AmazonFresh AmazorzGiobal Home Services Amazon inspire Amazon Ra;)ids Amazon Resiaerants
Everything For Grooeries & More Ship Orders Handpioked Pros Digital Edutztional Fun stories for Food delivery from
Your Business Right To Your Door lntemationaliy Happiness Guaiantee Resources kids on the go local restaurants
Amazon Web Services Aud§bie Booi< Deposilory Box O'r'fee Mojo Comi)(o§ogy CreateSpace DPRevlew
Sca|ab|e Cioud Downioad Books With Free Find Movie Thousands of lndie Print Pubiishing Digital
Computing Servioes Audiobooks Delivery Wondwide Box Ofl'ice Data Digital Comics Made Easy Photography
Easi Dane Fabr§c Goodrea§s iii/!Db lMDb?ro Junglee_com Kindie Direct Pu'r)£isb:ng
Designer Men's Sewing, Quilting Book reviews Movies, TV Get lnfo Entertainment Shop Oniine |ndie Digital Pubiishing
Fash`ion & Knitting & recommendations 6 Ce|ebrities Professionais Need in india Made Easy
F~‘réme Now Amazon P§’rotos Prime \/'é<ieo O§reot Shoebo;> Amazon Warehouse Whoie Foods Markel Withoutabox
FREE 2-hour De|ivery Unlimited Photo Siorage Video Distribution Designer Great Deals on America's Heatthiest Submit to
on Everyday items Free lMth Prime Made Easy Fashion Brands Quaiity Used Products Grooery Store Fi|m Festiva|s
Wooi! Zappos Souq,com Subscr§be with Amazon F’§liPac§< Amazon Renewed Amazon Second Ciiance
Deais and Shoes & Shop Online in Discover & try Pharmacy Simplified Refurbished products Pass it on, trade it in,
Shenanigans Ciothing the Midd|e East subscription services with a warranty give it a second life

Cond§tioas of Use Pr§vacy Notice

interest-Based Ads © 1996-2018, Amazon.com, lnc. or its affiliates

https://www.amazon.comlABCwaters-SGOOsxt-Softener-Caibon-Capacity/dp/BOGXCCFSTRIref=sr_1_12?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-1 2&keywords=s . .. 15/16

12/18/2018 ABCwaters 56005xt Fleck Softener and Carbon Filter, Black - - Amazon.com

https:/Iwww.amazon.comlABONaters-SSOOsxt-Soflener-Carbon-Capacity/dplBOSXCCFSTR/rehsr_j_12?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-1 2&keywords=s . .. 16/16

12/18/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 |ron Filter System, 48k, Black or Almond - - Amazon.com

 

q _
I_ry Prime Tools & Home improvement v Softener 5 days left
EN Heiio_ sign in 0
YourAmazon.com Last-Minote Deals emmett § t.§ats v Grders `z“ré; Prime s §§ez”‘§

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home
-r

Et

S!\epnow-

 

Deals in Home

< Back to search results for "sof'tener"

 

ABCwaters 48k-56$xt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k, Black or
Almond

by ABCwaters
83 customer reviews l 128 answered questions
1_ Price: $629.99 & FREE shipping Share
4 Get $50 off instantl)r. Pay $579.99 upon approval for the
_ ` " Amazon Rewards Visa Card. $629-99
1 & FREE shipping

May arrive after Christmas. Get it as soon as Dec. 21 _ 27

installation options: Expert replacement + haul away | See
more options for first-time installation More options

 

Without expert installation

 

Expert replacement installation
+$436.72 per unit

See more

~ Water softener, iron filter, all in one
- 48, 000 Grain Capacity, fine mesh resin designed for high
iron removal & long life

when you choose Expedited
Shipping at checkout.

in Stock.
Ships from and sold by
602achATER.

Qtyf'| '

$629.99 + Free Shipping

 

| Add to Cart

 

https://www.amazon.com/ABCwaters-48k-56sxt-fm-Soliener-Filter-SystemldplB004LYGBWM/ref=sr_1_17?m=A2$LM P9VZK61 2L&s=merchant-items&ie=UTFS&q id=1 545177285&si=1-17&keywords=... 1l1 5

12/18/2018

Fre¢

1

ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter Systeml 48k, Black or Almond - - Amazon.com

Total price: $696.40

Add all three to Cart |

Add all three to List

 

 

icy and 1-Click ordering is not available for
this item.
er
l Deliver to Scottsdale 85251
Add to List

hat
.d your

mazon

loss and
int use or

Ad feedback

hl'fpS://www.amazon.00m/ABGNafers-48k-56$xl-fm-Soitener-Filter-System/dplBOO4LYGBWM/ref=sr_1_17?m=A28LMP9VZK61 2L&s=merchant-items&ie=UTFS&qid=1545177285&$!=1-17&keyw0rds= . . .

2/15

12/18/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter Systeml 48k, Black or Almond - - Amazon.com

These items are shipped from and sold by different sellers. Show details

~’_ This item:ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k, Black or... $619.99

il Watts WH-LD Premier Whole House Water Filtration System $65.99
{, Culligan P5A P5 Whole House Premium Water Filter, 8,000 Gallons $10.42

Sponsored products related to this item

 

\‘ f..'_
_¢9 re "
‘*\f€l’; ‘~.`§;';:
-‘"§ El-
Bounce Fabric Softener Downy Ultra April Fresh Downy Nature Blends
Dryer Sheets for Static Liquid Fabric Conditioner Liquid Fabric Conditioner
Control, Outdoor Fresh Srriart Pouch, Fabric & Softener, Honey
Scent, 120 Count Softener - 48... Lavender, 2 Count
29 35‘¥ 54

$5.70 $13.99 $11.98

Customers who bought this item also bought

 

.t` \_

,/

Watts WH-LD Premier CM| inc FLEX18-1FF Cuiligan UB-‘l Mounting
Whole House Water 173218 18" Corrugated Bracket with Screws
Filtration System 2? 3

 

Whirlpool WHES30 30,000
Grain Water Softener -
Built in USA - Salt Saving
Technolog...

14
$529.52

 

Valumax Fleck 18706-02
3/4 Plastic Yoke Maie NPT
Bypass

 

Downy Free & Gentle
Liquid Fabric Conditioner l
(Fabric Softener), 34 fi.oz, f
(Packagi... l
159
$17.94 .
Ad feedback

Culligan PSA P5 Whole
House Premium Water
Filter, 8,000 Galions

https://www.amazon.oom/ABCwaters-48k-56$xt-fm-Softener-Filter-System/dplB004LYGBWM/ref=sr_1_17?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-17&keyw0rds=... 3/15

ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48, 000 lron Filter System. 48kl Black or Almond - - Amazon.com
483

12/18/2018
465 Stainless Steel Flexible 36 offers from $4.99 ‘!0
$55.99 Water Line-i |nch Hose... $10.10 $10.42
23

bar -rr\

Specia| offers and product promotions
~ Your cost could be $579.99 instead of $629.99! Get a $50 Amazon.com Gift Card instantly upon approval for the Amazon Rewards

Visa Card App|y now

Have a question?

Find answers in product info, Q&As, reviews

 

 

WARN|NG: California's Proposition 65

Compare with similar items

ll ll. ll ll

This item ABCwaters 48k- Fleck SGOOSXT 48,000 Grain Fleck SGOOSXT 64,000 Grain Metered water softener with

565xt-fm pro Fine mesh Fleck Water Softener Digital SXT Water Softener Digital SXT 3/4" Fleck SGOOSXT control,

Water Softener 48,000 |ron Metered Whole House System Metered Whole House System 48,000 grain capacity with by-
pass valve

https://www.amazon.com/ABONaters-48k-565xt-fm-Sofcener- Filter-Syster p/BOO4LYG BWM/ref=sr_1 _1 7?m=AZSLM P9VZK61 2L&s=merchant-items&ie=UTFS&qid=1 545177285&sr=1-17&keyw0rds=... 4/1 5

12/18/2018

Customer Rating

Price

Shipping
Sold By

ltem Dimensions

Product description

Fleck 5600$)(`|'

ABCwaters 48k-56$xt-fm pro Fine mesh Fleck Water Softener 48l 000 |ron Filter System, 48kl Black or Almond - - Amazon.com

Filter System, 48k, Black or
Almond

 

l Add to Cart l

 

(83)

$62999
Eligible for FREE Shipping
602achATER

54x10x10in

|ron Pro Water Softener System

Fine mesh resin

.__'\

Add to Cart l

(445)

$57327
Eligible for FREE Shipping
GOZachATER

27x17x62in

Specialty resin improves system capacity for iron removal.

Add to Cart |

(41)

$64000
Eligible for FREE Shipping
GOZachATER

48x12x12in

r

_ Add to Cart-l

 

(20)
$599°°
Eligible for FREE Shipping

EOZBbCWATER

Make sure to click on the link to choose Amazon as the seller to get the genuine iron pro system and prime shipping and a test kit for iron and hardness.

Fleck 56005XT control head

Our most popular head offers digital controls with an informative display and easy setup.

Complete System

includes tank, control head, fine mesh resin, and brine tank.

Note: Special, comes with Purtest iron and hardness test kit!

Product information

Technical Details

Part Number

lP-48k-56$XT

Additional |nformation

BOO4LYGBWM

https://www.amazon.com/ABCwaters-48k-56sxt-fm-Sofcener-Filter-System/dp/BOO4LYGBWM/ref=sr_1_1 7?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&$F1-1 7&keywords= . . . 511 5

12/18/2018
item Weight

Product Dimensions
item model number
Size

Color

Wattage

item Package Quantity
Certification

included Components
Batteries |ncluded?
Batteries Required?

Warranty Description

Technical Specification

installation Manuai [pdf]

120 pounds

54 x 10 x 10 inches
48k-568xt-fm

48k

black or almond
65.00

1

Not App|icab|e
Complete system
No

No

60 months

Re|ated Video Shorts 1 upload your video

How to Hook Up a

Water Softener

eHow

/ <.`§2
About Water Softener
Repair
eHow

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Black or Almond - - Amazon.com

83 customer
reviews
4.5 out of 5 stars

#157,792 in Tools & Home
improvement (See top 100)
#109 in Tools & Home
improvement > Kitchen & Bath
Fixtures > Water Fi|tration &
Softeners > Water Softeners

120 pounds (\hew shipping rates
and poiicies)

December 4, 2010

Product Warranty: For warranty information about this product, please click

here [PDF]

Feedback

if you are a seller for this product, would you like to suggest updates through

seller support?

Would you like to tell us about a lower price?

2136
About Water Softener
Recharging Filtration System install
eHow Junior LP

Customer Review: Water

https://www.amazon.com/ABCwaters-48k-56$xt-fm-Soitener-Fiiter-System/dplBOO4LYGBWM/rei%sr_1_17?m=AZSLMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 545177285&sr-'1-17&keyw0rds=. .. 6/15

12/18/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Black or Almond - - Amazon.com

Sponsored products related to this item

        

1

 

Whirlpool WHE530 30,000 Tier1 48,000 Grain Aquasana 10-Year, Tieri 48,000 Grain High American Water Solutions 1
Grain Water Softener - Capacity Water Softener + 1,000,000 Gallon Whole Efiiciency Digital Water AlK10-25$xt AlKiO air
Built in USA - Salt Saving S-Stage Reverse Osmosis House Water Filter with Softener for Hard Water lnjection, Almond l
Technoiog... Drinking Water... Professional lnsta... 20 1

14 6 56 $499.00 $687.98 l
$529.52 $61 9.99 $705.60

Ad feedback

SOL'MO
Favorite foods

at just-right prices _
NEW by AmaZO-n. Shopr`low »

 

Ad feedback
Customer Questions & Answers

See questions and answers

https://www.a mazon.00mlABONaters-48k-56sxt-fm-Soitener-Filter-System/dp/BOO4LYGBWM/ref=sr_1_17?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sF1-17&keywords=.. 7/15

12l18/2018 AB(Ni/aters 48k-565xt-fm pro Fine mesh Fleck Water Soitener 48, 000 iron Filter Systeml 48k, Black or Almond - - Amazon.com

83 customer reviews Customer images
4.5 out of 5 stars

5 Star - ' 750/o

4 star ‘|50/o

3 star M WW M 1%

2 star _ w M _ M n MMMMMM _ 2%

‘lStar ___- __- __ _l‘_ 6%

 

See all customer images

Review this product Read reviews that mention

Share your thoughts with other customers

 

 

water softener bypass valve works great well water make sure
Write a customer review . . .
much better brine tank youtube videos straight forward
easy to install water quality instruction manual works well

 

Showing 1-5 of 83 reviews

https:/Iwww.amazon.oomlABCwaters-48k-56sxt-fm-Soitener-Fiiter-SystemldplB004LYGBWM/ref=sr_1_17?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&si=1-1 7&keywords= . . . 8/15

12118/2018 ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Black or Almond - - Amazon.com

Top Reviews

Junior LP

Water Filtration System install
September 30, 2016
Veri‘lied Purchase

| ordered this 48K unit to get rid of
my water hardness, iron &
manganese troubles for my family of
four. i had proposals from a few
water filtration contractors and they
wanted $3000 - $4000 for
Ad feedback installation of similar systems. l am

so glad that i decided to do it myself.
i think that | am into everything
(softener, pex tubing & fittings, sait,
pre-filter, post-filter & drain piping)
for around $1 500! Those SharkBite
fittings get pricey! i did do a bit of
extra plumbing though too.

85

Shop now

Read more

34 people found this helpful

Helpful Comment Report abuse

Lyle C.
Works great. Some cheap plastic parts.
June 28, 2015

VeriEed Purchase

https://www.amazon.oom/ABCwaters-48k-56sxt-fm-Softener-Fiiter-System/dp/BOO4LYGBWM/ref=sr_1 _17?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-17&keywords=... 9/15

12/18/2018 ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48l 000 iron Filter System, 48kl Black or Almond - - Amazon.com

Works great, Makes nice soft water. No more soap scum and staining. Only complaint is that some of
the parts are cheap plastic where they could have been metal to make it a truly outstanding product
(f`ittings, float assembly in brine tank, bypass valve).

41 people found this helpful

Helpful Comment Report abuse

 

The water is clear, our showers feel clean and the rusty water is gone!
March 1 3, 201 8

Verified Purchase

it works to reduce the amount of iron in our water- no more yellowish rust rings in our toilet and rust
in our showers, and our showers feel better. Our water is so much clearer now that we have installed
this. We had very bad iron in our weil water, and even after chlorine shocking our weill the water was
always had a yellowish tinge and metallic taste, albeit shocking did help a tiny bit. After installing this
water softener, the sinks, shower, tub and toilets are all cleaner, and we can use tap water for cooking
without having a rust ring in our pots. We use iron-removing softener salt with this and i only replace
the salt after about 4 months (3-4 bags). We looked up how to install this ourselves as our horne
never had a water softener in it. it isn't terribly hard to do it yourself if you have some working
knowledge about cutting/replacing pipes, but you may wish to hire someone to install it if you don't.
Saved us $3,000 that we were quoted from a major softener company and we are happy with our
water now..

As an update, it's been a year now and the water softener is still working like a champ. We did ali the
installation ourselves using quick connectors to the copper pipes and flexible metal hose, and it has
held up well. We have very little knowledge about plumbing so we were worried this wouldn't hold
up, but it is doinq an excellent iob .

7 people found this helpful

Helpful Comment Report abuse

https:llwww.amazon.oom/ABCwaters-48k-56$xt-fm-Soitener-Filter-System/dplBOO4LYGBWM/ref=sr_1_17?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-17&keywords... 10/15

12/18/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Black or Almond - - Amazon.com
NCdubster

iron Pro is the "go to" - experienced user says this is the holy grail of softeners
August 14, 2017

Verified Purchase

We have iron, rust & sulphur in our well water. Not to mention, we live right next door do an
abandoned gold mine, who knows what got pumped in back in the 1800'$? | replace my softer
approximately every 10 years. My 1st was a Culligan, i didn't know any better and paid over $ 3000
for it including installation. it had to be professionally serviced almost every 6-9 months to the tune
of $ 200 or 300 per trip - i would NEVER buy another Culligan product. The 2nd unit was a Aqua Pure
NSF-100, quality unit with timer operation, lasted a full 10 years. The timer needed repair & the
media needed replacing. Figured it was time for a new one as the price was negligible between this
new vs. repair/recharge on the old one. The upside is this one has a usage metering head, which
should save salt. installation was just like the last one, l went ahead and replaced the filter housing
ahead of the softener with a "Big Blue 20" large filter housing & 100 micron filter, Has been in
operation for about 3 weeks now. Water is excellent, showers are more enjoyable, dishwasher &
clothes washer are cleaning much better. Two thumbs upi

3 people found this helpful

Helpful Comment Report abuse

Ms Me

Gets the iron out
July 31, 2018
Verified Purchase

i bought this a year ago for a cottage that had nasty well water with both types of iron. Our toilets
always looked yellow and none of our clothes looked clean, The water smelled and was undrinkable.
The cottage can have anywhere between 0 to 12 people at once in any given month, and it suits our
needs. We have a two bathroom home that only uses the water for showering, clothes, and washing
dishes. Our water is too acidic to drink, but this system isn't designed to lower acidity and we knew
that going in. This has made a huge improvement for what we need. Still going strong with no
problems. My husband installed this with a little help from his father, and it was relatively straight
forward. We didn't know that it would be shipped in two boxes, and they were not shipped together,
so that was a little hiccup. We were missing some sort of lubricant from the box and drove all over
town looking for it unsuccessfuliy. We were then told by the seller to use cooking oil, but didn't say
exactly what type of cooking oil. And we didn't want the smell of eventually rancid cooking oil in our
water closet, so we used something Ace recommended. it is working well. Everyone at the cottage is
happy with the purchase, especially considering Culligan wanted $3,000 for a lesser system.

https:l/www.amazon .oomlABCwaters-48k-56sxt-fm-Sottener-Filter-System/dplBOO4LYG BWM/rehsr_1_17?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 545177285&si=1-17&keywords... 11/15

12/18l2018 ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Black or Almond - - Amazon.com

Helpful Comment Report abuse

See all 83 reviews

Write a customer review

Set up an Amazon Giveaway

Amazon Giveaway allows you to run promotional giveaways in order
to create buzz, reward your audience, and attract new followers and
customers. Learn more about Amazon Giveaway

This item: ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k, Black or Almond

 

Set up a giveaway

What other items do customers buy after viewing this item?

https:/lwww.amazon.oorn/ABCwaters-48k-56sxt-fm-Softener-Fiiter-System/dp/BOO4LYGBWM/rei=sr_1_17?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 545177285&sr=1-17&keyw0rds. .. 12/15

12/18/2018 ABCwaters 48k-563xi-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System. 48k, Black or Almond - - Amazon.com
Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

Pentair 56005xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of

` upgraded HiGH capacity 10% Resin, Black
139
$559.99

5 Culligan WH-HDZOO-C Whole House Sediment Water 1 " HD CLR WTR Filter, Clear Bowl, Grey
Cap
_ 165
`¢:3" $54.94

Metered water softener with 3/4'l Fleck SEOOSXT controi, 48,000 grain capacity with by-pass

' valve
20
$598.45

121

 

Shop now l

 

Ad feedback
Pages with related products. See and discover other items: house iilters, iron filter whole house, pentair water filter, Best Rated in Water Softeners, filters for water
softener system, house water filter system

` §§§ to §§§§ §§§§ E§S§§z§ §;§§§§§;§ §§§§§ §§§s §§§§§§.§§>§§ §§§§§§§§§e§§§ ?§§§§§§§§§:§s §We§ tie §§~Ze§§§ `§.’o§i
Careers Seii on Amazon Amazon Rewards Visa Signa§ure Cards Your Accoant

https:llwww.amazon.oomlABCwaters-48k-56$xt-fm-Soitener-Fiiter-Systemldp/BOO4LYGBWM/rehsr_1_17?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177285&sr=1-17&keywords... 13/15

12/18/2018
B§og
A§:out Amazon
Press Center
investor Reia§ions

Amazon Devices

ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System. 48k, Black or Almond - - Amazon.com

Seii Uno’er Private Brands
Seii on Amazon Handmade
Seii Yo§§r Se§vices on Amazon
Seii on Amazon Business

Seii Your Apps on Amazon

Bet;ome an Affi§§ate

Amazon.com Store Card

Amazon Business Card
Amazon.com Corporaie Credii Line
Shop with Points

Credit Card Merket;)§ace

Reioad Your Baiance

Your Orders

Shipping Rates & Policies
Amazon Prime

Returns & Repiacerner§ts

Manage Your Content and Devices

Amazon Ass§siant

 

 

 

Ad§§ettise Your Products Amazon Currency Converter Help

Seif~i-`*u bi§sh With Us

) See aii

l .
Engiish l l united states

Amazon i»§‘i§,§si<: Amazon Advertis§ng Amazon Brive @om AbeBooks ACX Aiaxa
Stream millions Find, attract and Cioud storage Score deals Books, art Audiobook Pubiishing Actionabie Ana|yiics
of songs engage customers from Amazon on fashion brands & oo|iectibies Made Easy for the Web
Amazon Basiness AmazonFresh AmazonGieba§ Home Services Amazon inspire Amazon Rapids Amazon Restauranis
Everything For Grooeries & More Ship Orders Handpicked Pros Digital Educationai Fun stories for Food delivery from
Your Business Right To Your Door intemationaiiy Happiness Guarantee Resouices kids on the go local restaurants
Amazon Web Services Auciibie Book Depesitory Box Grir`§oe Moio Comi>(oiogy CreeteSpace DPReview
Scaiabie Cioud Downioad Books With Free Find Movie Thousands of indie Print Publisiiing Digital
Computing Servioes Audiobooks Deiivery Wor|dwide Box Ofi'ice Data Digital Comics Made Easy Photogi'aphy
East Dane Fabric Goodreads lMD'o iMDbF’ro iongiee.com Kindie Di¥eci Pu'o[i`sh:ng
Designer Men‘s Sewing, Qui|ting Book reviews Moviesl TV Get info Entertainment Shop Oniine indie Digital Pubiishing
Fashion & Knitiing & recommendations 8 Oeiebrities Professionais Need in india Made Easy
Prime Now Amazon Pizoios Prime V§<ieo Direct She;)be;) Amazon Warehouse Whole Foods Markei Withooiabox
FREE 2-hour Deiivery Uniimited Photo Siorage Video Distribution Designer Great Deals on America's Healthiest Submit to
on Everyday items Free With Prime Made Easy Fashion Brands Qua|ity Used Produc'¢s Grocery Store Fi|m Festiva|s
Woot.! Zapoos Souq.com Subscr§i)e with Amazon P§§iPaci< Amazon Reaewed Amazon Second Chance
Deals and Shoes & Shop Oniine in Disoover & try Phannacy Simpliiied Refurbished products Pass it on, trade it int
Shenanigans Ciothing the Middie East subscription services with a warranty give it a second life

Conditioos of §jse Privacy Notice

interest-Bast Ads © 1996-2018, Amazon.com, |nc. or its afiiiates

https://www.amazon.com/ABCwaters-48k-56sxt-fm-Softener~Fiiter-System/dp/B004LYGBWM/ref=sr__1_17?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1 545177285&sr=1-17&keywords... 14/15

12/18/2018 ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48kl Black or Almond - - Amazon.com

https:/Iwww.amazon.oom/ABCwaters-48k-56$xt-fm-Soitener-Fi|ter-System/dplB004LYGBWM/ref=sr_1_17'?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-17&keywords... 15/15

12/18/2018 ABCwaters 64k-568XT-FMABC 64k FM line mesh Softener, iron Removal, Black - - Amazon.com

 

l ky Prime Tools & Home improvement v softener 5 day$ {Bft
EN Heiio§ sign in 0
YourAmazon~com Last-Niinute Deals §§§.:§.:§§§,§§§t §§ ;Es§s § Qrciers try i>§§§§§e §§

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

253 .:~;irh}® tip to 40% off select power and hand tools Shop now »

< Back to search results for "softener"

ABCwaters 64k-565XT-FMABC 64k FM fine mesh Softener, iron Removal, Black bynacwater_<.

40 customer reviews | 64 answered questions

 

`"i_ Price: $749.99 & FREE shipping Share
- ll Get $50 off instantly: Pay $699.99 upon approval for the
` ' Amazon Rewards Visa Card. $749~99
'I & FREE shipping
--__ May arrive after Christmas. Get it as soon as Dec_ 21 _ 27
-_ Size: Fine Mesh for iron Removal When you Ch°°$e Expedited
a Shipping at checkout.
' 8% Cross Link
l $709.99 ln StOCk.
Ships from and sold by
k 48,000 Grain Capacity 602achATER.
gin $669.99
- _ia Qty: 1 v

64k grain capacity
$719.99
$749.99 + Free Shipping

Fine Mesh for iron Removal _ l
l $749.99 -' . Add to Cart

 

 

 

installation options: Expert replacement + haul away | See

Turn on 1-Click ordering for this browser
more options for first-time installation More options

https://www.amazon.comlABCwaters-64k-568XT-FMABC-Softener-Removal-Blackldp/B076KSXGJGlrei=sr__t_18?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=15451 77285&sr=1-18&ke 1l1 5

12l18/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Soltener, iron Removal, Black - - Amazon.com

 

§ Deiiver to Scottsdale 85251
§ Without expert installation

_' ' Add to List
Expert replacement installation n

 

+$436.72 per unit

0ther Sellers on Amazon

New (3) from $749.99 & FREE

shipping.
ising an

ian system
and has a
lESH resin
esh resin
anganese.
ggested
ies 5 year

Q»; Tier'i

The Quali'ty You
Expect, The Price
i our You Deserve.
is includes
lllS SuCh as Tier1 48,000 Grain High Efficiency
Jacket 4 ft Digital Water Softener for Hard Water
all guide 20

 

Ad feedback
m is built

ameter
:. Both
ors are also

 

ghest end

_ y
ABCwaters. Experience the difference and see why we are
the industry leader. Email, Phone, Text, and NEW
Facetime support along with YouTube videos gives you
SUPPORT for before, during or after the installation.

~ VALUE ADDED PACKAGE - We pride ourselves in
simplifying the consumer experience. We demonstrate
this by PRE-PROGRAMM|NG the Fleck digital meter to
avoid adding guess work, we provide additional iNSTALL

https://www.amazon.oomlABCwaters-64k-568XT-FMABC>Softener-Removai-B|ackldp/B076KSXGJG/ref=sr_1_18?m=A23LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 5451 77285&sr=1-18&ke . . . 2/15

12/18/2018 ABONaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com

iTEMS to save you from making extra trips to store, and
we are very EASY TO CONTACT using phone, email,
phone texting and now FREE FACET|ME tech support.

) See more product details

Compare with similar items

New (3) from $749.99 & FREE shipping.

Ad feedback

Frequently bought together

Total price: $795._7>1

Add allthree to Cart -

Add ali dire-a to List _

  
       

I'l see

These items are shipped from and sold by different sellers. Show details

¢L This item:ABCwaters 64k-565XT-FMABC 64k FM fine mesh Softener, iron Removal, Black $749.99
g(` Culligan WTR Filter HF-360A Whole Standard Duty 3/4" lniet/Outlet with Clear Housing Filtration... $34.90
lt Culligan P5A P5 Whole House Premium Water Filter, 8,000 Gallons $10.42

Sponsored products related to this item

https://www.amazon.oom/ABCwaters-64k-56SXT-FMABC-Soitener-Removai-Biack/dp/BO76KSXGJG/ref=sr_1_18?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=t 545177285&si=1-18&ke... 3/15

12/18/2018

 

Bounce Fabric Softener
Dryer Sheets for Static
Control, Outdoor Fresh
Scent, 120 Count

29

$5.70

Customers who bought this item also bought

Culligan P5A P5 Whole
House Premium Water
Filter, 8,000 Gallons

483
$10.42

ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com

 

Downy Ultra April Fresh
Liquid Fabric Conditioner
Smart Pouch, Fabric
Softener - 48...

351
$13.99

i'

\183

Culligan UB-1 Mounting

Bracket with Screws
213

36 offers from $4.99

Speciai offers and product promotions

Size: Fine Mesh for Iron Removal

 

Downy Nature Blends
Liquid Fabric Conditioner
& Softener, Honey
Lavender, 2 Count

54
$11.98

Pentek SW-4 Plastic Filter
Wrench used on Big Blue
Filter Systems

106
$3.83

,i"

, .

1 ii ~--§>§

Downy Free & Gentle
Liquid Fabric Conditioner
(Fabric Softener), 34 fl.oz,
(Packagi...

159
$17.94

._,.t.l

 

Pentek RFCZO-BB Carbon
Filter Cartridge, 20" x 4-
1 /2"

69
$58.66

oocron
E'£?:F‘..‘:'.‘-‘.Ei

. P¢GL|LM
' marion -

 

l
Colace Regular Strength l

Stool Softener 100 rng 1
Capsules 60 Count '
Docusate Sodium Sto... !

553
$1 5.97 .
Ad feedback

 

Pentek DGD-2501-20
Spun Polypropylene Filter
Cartridge, 20" x 4-1/2"

88
$23.26

~ 12 Month Financing: For a limited time, purchase $599 or more using the Amazon.com Store Card and pay no interest for 12 months on
your entire order if paid in full in 12 months. Interest will be charged to your account from the purchase date if the promotional balance is not

paid in full within 12 months. Minimum monthly payments required. Subject to credit approva|. Apply now.

https:/lwww.amazon.comlABOuaters-64k-56SXT-FMABC-Softener-Remova|-Biackldp/BO?SKSXGJG/ref=sr_1_18?m=AZSLMP9VZK612L&s=merchant-items&ie=UTF8&qid=1M5177285&sF1-18&ke... 4/15

12l18l2018

ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com

Have a question?

Find answers in product info, Q&As, reviews

Compare with similar items

Customer Rating
Price

Shipping

Sold By

item Dimensions

 

This item ABCwaters 64k-
56$XT-FMABC 64k FM fine
mesh Softener, iron Removal,
Black

n Add to Cart

l40)
$74999
Eligible for FREE Shipping

602achATER

48x12x12in

ABCwaters 48k-565xt-fm pro
Fine mesh Fleck Water
Softener 48,000 iron Filter
System, 48k, Black or Almond

 

- Addto Cart n

{83)

$62999
Eligible for FREE Shipping
602achATER

54x10x10in

Fleck SGOOSXT 48,000 Grain
Water Softener Digital SXT
Metered Whole House System

l Add to Cart l

(445)

$57327
Eligible for FREE Shipping
SOZachATER

27x17x62in

. ll ll. ll

Pentair 56005xt-48k AFW
Filters water softener with
AFW install kit Fleck 48,000
Grain of Upgraded HIGH
Capacity 10% Resin, Black

Add to Cart

(139)

$59995
Eligible for FREE Shipping
GOZachATER

10x10x54in

https:llwww.amazon.corri/ABOivaters-64k-5SSXT-FMABC-Soitener-Removai-Biack/dp/BO76KSXGJG/re#sr_1_18?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-18&ke... 5/15

12/18l2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removall Black - - Amazon.com

Product description
Size:Fine Mesh for Iron Removal

Eliminate red staining iron water from your household while removing hard water. TreaB both ferrous (clear water or dissolved) and ferric (red water or
oxidized) iron. Removes Manganese which is commonly seen as a black "slimy'l stain or build up. Also treats Hydrogen Suiiide which is the rotten egg odor and
as well as some evidence of yellow staining. Water Softener System Technical Details: Technical Details: The newest version of Fleck on-demand metered 5600
SXT valve, (1) 12" diameter PG 2.5T, (1) standard black brine tank with safety fioat. includes Fleck bypass valve (#60049) and 1" male threaded yoke connection
(#18706-01). 64,000 grain / 2.0 cubic feet of high capacity FiNE MESH resin (#ABC-FM).

Product information

Size:Fine Mesh for iron Removal

Technical Details Additional information

Part Number

item Weight

Product Dimensions
item model number
Size

Color

item Package Quantity
Water Consumption
Certification

included Components
Batteries included?

Batteries Requireci?

ABC-5600sxi-iN-64
147 pounds

48 x 12 x 12 inches
64k-56SXT-FMABC
Fine Mesh for iron Removal
Black

1

12 GPM

Not Appiicab|e
Complete system
No

No

AS|N

Customer Reviews

Best Sellers Rank

Shipping Weight

Domestic Shipping

international Shipping

BO76KSXGJG

40 customer
reviews
4.4 out of 5 stars

#319,429 in Tools & Home
improvement (See top 100)
#212 in Tools & Home
improvement > Kitchen & Bath
Fixtures > Water Fiitration &
Softeners > Water Softeners

148 pounds (View shipping rates
and policies)

Currentiy, item can be shipped only
within the U.S. and to APO/FPO
addresses For APO/FPO
shipments, please check with the
manufacturer regarding warranty
and support issues.

This item is not eligible for

https:llwww.amazon.oom/ABONaters-64k-56SXT-FMABO-Softener-Removai-BlackldplBO?SKSXGJG/ref=sr_1_18?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177285&si=1-18&ke... 6/15

12/18/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removall Black - - Amazon.com

international shipping. Learn More

Date First Availabie January 3, 2017
Warranty & Support
Product Warranty: For warranty information about this product, please click
here
Feedback

if you are a seller for this product, would you like to suggest updates through
seller support?

Would you like to tell us about a lower price?
Re|ated VideO ShOl'tS (0) Upload your video

 

Be the first video

Your name here

Sponsored products related to this item

https:/Iwww.amazon.oomlABCwaters-64k-5SSXT-FMABC-Soi’tener-Removai-Blackldp/BO76KSXGJG/ref=sr__1_18?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177285&si=1-18&ke... 7/1 5

12l18/2018 ABONaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removall Black - - Amazon.com

\ ` ..'
i '-
i
-_-_ .'i;
m
...-.-"_~,~.-
l .
h ill
¢ >.- ¢
¢¢.. __
r‘\- i ,\."
gi

 

i'ioi.§o.§." SM.,E
§.1...;. .§ ..-. g ;)§-~-.._ » ,, .,

 

Tier1 48,000 Grain Whirlpool WHE530 30,000 Fleck 5600$xt On Demand Tier1 48,000 Grain High Hard Water Problems? i

Capacity Water Softener + Grain Water Softener - Water Softener (32,000 Efficiency Digital Water i-iefty heating bills? Buy ‘

5-Stage Reverse Osmosis Built in USA - Sait Saving Grains) with Resin Made in Softener for Hard Water the YARNA Electronic 5

Drinking Water... Technolog... USA/Canada 20 Water Softener a... l
6 14 1 $499.00 39

$619.99 $529.52 $527.00 $21 9.97 '

Ad feedback

 

ove core

Complete nutrition,
for boby's first year

shop now

 

 

 

 

 

Adfeed`back
Customer Questions & Answers

See questions and answers

https://www.amazon.oom/ABCwaters-64k-56SXT-FMABC-Softener-Removai-Biackldp/BO?SKSXGJG/ref=sr_1_18?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-18&ke... 8/15

12l18/2018 AB(Maters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com

 

 

 

 

40 customer reviews Customer images
4.4 out of 5 stars
5 Star _ _ _ _ 850/o
4 star - 3%
3 Stai' n - n 3c1/o
2 star 2%
1 star _ 7%
See all customer images
Review this product Read reviews that mention
Share your thoughts with other Customers easy to install highly recommend well water water softener
Wnte a customer review drain line works great hard water system installed iron
fleck installation pressure support abc company

Showing 1-8 of 40 reviews
Top Reviews
Savos Aren

htlp$Z//Www.amazon.00m/ABCWaters-64k-56$XT-FMABC-Softener-Removal-Biack/dplBO76KSXGJG/ref=$r_1_18?m=A2$LMP9VZK61 2L&s=merchant-items&ie=UTF8&qid=1 545177285&sr=1-18&ke . . . 9/15

12/18/2018

 

Our best~seiling
lightning cable...
upgraded

amazonbasics
"-~_-'r'»‘

Shop now >

 

 

 

Ad feedback

ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removall Black - - Amazon.com

its pretty darn awesome.
Feoruary 20, 2018
Size: 48,000 Grain Capacity Verified Purchase

As a first time horne buyer i knew absolutely nothing about water softeners. But doing some serious
research | settled on this awesome machine. My wife and | live in a large old farm house with really
hard water, so i wanted to get one that could keep up with the hardness, l've had this thing since
June and l've only, other than the initial fill-up, put in 2 maybe 3 bags to refill it. l also installed a pre
micron filter before and a carbon filter after this softener. |t's been one of the best purchases we have
made since being home owners. i Highly recommend it.

4 people found this helpful

Helpful Comment Report abuse

Jennifer J Stuart

Perfect lron$oft Plus Replacement!!
November 16, 2017
Size: 48,000 Grain Capacity Verified Purchase

We previously had an lron$oft Plus water softener (for 9 years in the Florida sun), but encountered
some issues after attempting to replace the media which resulted in the upper control apparatus to
leak and pressure build up to unseat it spraying water everywhere. We ordered the Fleck 5600$xt
since it is very similar to the lron$oft Plus, and we found that the majority of the parts are the exact
same. So, we were able to use our existing connections to our PVC pipes including the bypass valves
(even though we were advised not to). This allowed the installation for us to be roughly 1.5 hours and
we now have replacement parts in case we have any issues with the bypass valve or threaded PVC
connector. instructions with the softener are a little difficult to work with, but they do provide an
installation video which makes it much easier. My only complaint is that this does not come with a
drain line, so you will need to buy one separately if you do not have one that you can use. Prior to
installation, we were at a 12 gpg/ZOO ppm hardness with our water; after installation we are now at
0 gpg/O ppm. Quick shipping, received in about 1 week. Very pleased overall with this purchase.

One person found this helpful

Helpful Comment Report abuse

Pete i

install

https://www.amazon.oom/ABCwaters-64k-563XT-FMABC-Softener-Removai-Biack/dp/B076KSXGJG/ref=sr_1_18?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177285&sF1-18&k.. . 10/15

1218/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com

August 25, 2018
Size: 48,000 Grain Capacity verified Purchase

Received the water softener from ups. The box was mangled but the unit was fine. The unit shipped
with the resin in the tank so install was fairly easy. The manufacturer left out the drain fitting from
the fleck valve to the drain line. i picked one up at home depot for 62 cents. l never asked for a
replacement as i wanted to install as quickly as possible. So far working great

Added a star. After 7 days unit working flawlessly. Performed water test and no iron or hardness,
Only had to reprogram fleck valve brine backiiil time from 1 2 min to 6 min. Too much water in brine
tank.

Great unit!

Helpful Comment Report abuse

YKNOT

Great softener
October 3, 2018
Size: 64k grain capacity verified Purchase

i installed this softener about 6 weeks ago to replace a Kenmore softener that had aged out. i made
my own bypass valve to reduce the pressure/flow drop even though a bypass valve does come with
the softener. The Fleck control valve is great and comes pre-programmed for the majority of the
settings. Our water is extremely hard (80 grains) and this softener has provided us with soft water
once again. Shipping was timely and all parts arrived in good condition. Highly recommend. The only
complaint is that the kit comes with everything except an inexpensive piece of drain tubing which
seems a bit odd.

Helpful Comment Report abuse

charles

Five stars
November 2, 2017
Size: 48,000 Grain Capacity verified Purchase

The unit arrived on time with no damage. it was very easy to set up and program. The water where
we live is very hard well water. We tried Culligan exchange tanks for a few months however they're
poor quality control resulted in numerous tanks that would not siphon the water. Water produced by
this unit is always extremely soft and spot free with glasses coming straight from the dishwasher.
Great product, great price, and works as advertised.

https://www.amazon.oomlABCwaters-64k-568XT-FMABC»Soflener-Removal-Black/dp/BO76KSXGJG/ref=$r_1_18?m=A23LMP9VZK612L&s=merchani-items&ie=UTF8&qid=1545177285&sr=1-18&k. . . 11/15

12/18/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softenerl iron Removal, Black - - Amazon.com
One person found this helpful

Helpful Comment Report abuse
spongebob
ASSUME CLEAN WATER
July 8, 2018

Size: Fine Mesh for iron Removal Veriiied Purchase

l love FLECK equipment, easy to install and very easy to service, repair kits available everywhere.
installed a main line 10 micron filter before the softener, my water is crystal clear now, well water is
very high iron content, staining everything it touches, not any more, thank you "ABC" for a good deal
and your "how to videos" . Pic does not have brine and drain line installed yet.

Helpful Comment Report abuse

 

rob plante

Awesome item!
Apri123t 2017
Size: 48,000 Grain Capacity Verified Purchase

Awesome item!! Fast delivery, my weil water has 3.5 ppm of iron out of the pump. Now i have 0 iron
through this water softener! Also saving a lot of $ on salt with the new Fleck 5600 metered water out
flow.

4 people found this helpful

Helpful Comment Report abuse

 

JB

Easy installation - works as advertised - great value
December 23, 2017

htips://www.amazon.com/ABGivaters-64k-568XT-FMABGSoftener-Removai-Biack/dpIB076KSXGJG/ref=sr_1_18?m=A2$LM P9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-18&k.., 12l15

12l18l2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Soitener. iron Removal, Black - - Amazon.com
Size: 48,000 Grain Capacity verified Purchase

Easy installation - works as advertised. This is the second unit l've purchased and installed this year
(in two different properties), and i have no complaints.

i have no doubt that this is equal to or better than the system Home Depot tried to sell me with their
"in home water test" - at nearly 7x the price!

Helpful Comment Report abuse
See all 40 reviews

Write a customer review

 

What other items do customers buy after viewing this item?

ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k,
Black or Almond
l 83
1 $619.99

Fleck 56005XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

Pentair 5600$xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of

' Upgraded HiGH Capacity 10% Resin, Black
139

$559.99

PRIME OR|G|NAL

prime video

\~_i-;,
TRY PR|ME NOW

 

https:llwww.amazon.oom/ABCwaters-64k-5SSXT-FMABC-Sofcener-Removai-Biack/dplB076KSXGJG/ref=sr_1_18?m=A23LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 545177285&sr=1-18&k... 1 3/15

12l18l2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com

 

 

 

 

Pages with related products. See and discover other items: Best Rated in Water Softeners Ad feedback
. §§§§e i.-".§§§§§§§§ §§§i§:§§ tie §§r§§e§§§§§ §§§§;§“".§§§§§ §§§§§§§§§c§s §le§ tie §§eip Yo§§

Careers Seii on Amazon Amazon Rewards Visa Signature Cards Your Account
Biog Seii Urider Private Brands Amazon.com Store Card Your Orders
At)out Amazon Seii on Amazon Handmade Amazon Business Card Shipping Rates & Poiicies
Press Center Seii Your Services on Amazon Amazon.com Corporate Cred§t Line Amazon Prime
investor Reiaiions Seii on Amazon Bus§riess Shop with Points Returns & Repiacemenis
Amazon Devices Sei! Your Ap;)s on Amazon Creciit Card Marketpiace Manage Your Content and Devices

Become an Af’riiiate Reioad Your Baia§§ce Amazon Assistant

Adver'tise Your Products Amazon Currency Converier Heip

Seif~Pubiish with Us

) See ali

. 1
Engiish ll United States

Amazon Mosic Amazon Acivenésing Amazon Dr§ve opm AbeBooi<s ACX Aiexa
Strearn millions Find, attract and Cioud storage Soore deals Books, art Audiobook Pub|ishing Aclionabie Ana|ytics
of songs engage customers from Amazon on fashion brands & ooi|ectibies Made Easy for the Web
Amazon Business Amazoni:resb AmazonGloba§ Home Sen,iices Amazon inspire Amazon Raoids Amazon Restauranis
Everything For Grooeriss & More Ship Orders Handpicked Pros Digital Educationai Fun stories for Food delivery from
Your Business Right To Your Door intemationaiiy Happiness Guarantee Resouroes kids on the go local resiauranis
Amazon Web Serv§ces Auciibie Book Depository Box O§?§ce Mo§o ComiXoiogy CreateSpace DF’Re§/iew

https://www.amazon.oom/ABCwaters-64k-56SXT-FMABC-Softener-Removal-Black/dp/B076KSXGJG/ref=sr_1_18?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177285&sr=1-1S&k... 14/15

12l18l2018

Sca|ab|e Cioud
Computing Servioes

East Dene
Designer Men's
Fashion

Prime i\iow
FREE 2-h0ur De|ivery
on Everyday items

Wooi!
Deals and
Shenanigans

httpS://www.amaZOn.COm/ABCwaterS-64k-568XT-FMABC-Softener-Removal-BlaCk/dplBO76KSXGJG/ref=$r_1_18?m=A2$LMP9VZK61 2L&s=merchant-items&ie=UTFS&qid=1545177285&$|=1-18&k . . .

Downioad
Audiobooks

Fabnc
Sewing, Quiii:ing
& Knitting

Amazon Pnotos
Uniimited Photo Storage
Free With Prime

Zappos
Shoes &
Cioihing

ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com

Books With Free
De|ivery Woiidwide

Goodreads
Book reviews
& recommendations

Prime Video Ditect
Wdeo Distribution
Made Easy

Souo_com
Shop Oniine in
the Middie East

Conditions of Use Privacy Notice

Find Movi'e
Box OiEoe Data

iMD`o
Movies, TV
& Ce|ebrities

Shopbop
Designer
Fashion Brands

Subscrihe with Amazon
Disoover 3 try
subscription services

Thousands of
Digital Comics

iMDbPro
Get into Entertainment
Professionais Need

Amazon Warehouse
Great Deals on
Qua|ity Used Products

PiiiPack
Pharmacy Simpiii'ied

indie Print Pub|ishing
Made Easy

Jungiee.oom
Shop Oniine
in india

Whole Foods Mari<et
America`s Heaithiest
Grooery Store

Amazon Renewed
Refurbished products
with a wan'anty

§nterest-Baseo Ads © 1996-2018, Amazon.com, inc. or its afiiiiates

Digital
Photogi'aphy

Kind§e Direot Pub§isbing
india Digital Pubiishing
Made Easy

Withoutabox
Submit to
Fiim Festivais

Amazon Second Chanoe
Pass it on, trade it in.
give it a second life

15/15

12/18/2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black - - Amazon.com

l l ky Prime Tools & Home improvement v softener 5 days left "

 

 

 

:".`><- §§3< §<; ` EN i-ieiio` Sign in 0
§§;§§§§s§:§s§§§ §`;`::’§f?.;§;§‘i YourAmazon.com Last-Minute Deals A§::§:§>§.§r§§ §§ weis §§r§§ers ky prime §§ Cart

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

§§ gi Save 33% on setect August Home smart tacit Shop now §

< Back to search results for "softener"

Lower Priced items to Consider

Fleck 5600SXT 48,000 Grain Water Metered water softener with 3/4" ABCwaters 48k-56$xt-fm pro Fi
Softener Digital SXT Metered Whole ’ Fleck 5600SXT control, 48,000 grain mesh Fleck Water Softener 48,(
House... ' capacity... l iron Filter...

446 20 1 83
$573.27 $599.00 $629.99

ls this feature helpful? Yes _ No

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black by ABCwaters

109 customer reviews | 159 answered questions

_I‘ Price: $639.99 & FREE shipping share
l____ Get $50 off instantly: Pay $589.99 upon approva£ for the
Amazon Rewards Visa Card. $639-99
1

& FREE Shipping

Get it as soon as Dec. 21 - 27
Size: 10% Resin when you choose Expedited
Shipping at checkout.

l
z in Stock.
§§

May arrive after Christmas.

Ships from and sold by
602achATER.

 

https://www.amazon.oomlABCwaters-48k-56$xt-1OSS-Resin-Water-Soitener/d plB01 NGTRRSV/rei=sr_i__22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=i545177285&sr=1-22&keywords... 1/16

12l18l2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softenerl Black - - Amazon.com

10% Resin Qty: 1 '

539.99
l s l $639.99 + Free Shipping

 

 

10% Resin with RO Combo Add to Cart

 

$889.99
Turn on 1-Click ordering for this browser

10% Resin with Upflow & RO

C°mbo Deliver to Scottsdale 85251
$1,399.99
10% Resin with Upflow _ :dd_tp List
Combo
$`1,1 19.99
Other Sellers on Amazon

48k

New (2) from $639.99 & FREE
$619_99 shipping

installation options: Expert replacement + haul away | See
more options for first-time installation More options M

 

i E /¢' “~\)

Without expert installation
|

 

 

 

Expert replacement installation SUP€‘I'I.OF
+$436.72 per unit Shower Fllfel.'$,

Easy lnstalla tion
See more

 

Aquasana AQ-4100 Deiuxe Shower
Water Filter System with Adjustabie S...

~ wATER soFrENER ovEvaEw - This is our space saver 1’2°2
model. This is a complete water softener system. 48,000 547-00 V'p"me
grain capacity system with an UPGRADED 10% cross link Ad feedback

resin media for longer life span. We strive to build our
systems with only the best in the |ndustry.
Recommended Service Flow up to 12 GPM (Household
sizes of' 2-5 people). Fleck valve includes 5 year warranty.
The same capacity as standard 48k system.

https:l/www.amazon.con'l/ABONaters-48k-56$xt-1OSS-Resin-Water-Sofcener/dp/BO1 NGTRRGV/ref=sr_1__22?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-22&keyw0rds... 2l16

12l18l2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black - - Amazon.com

- iNSTALLATiON KiT - We add a special touch to our
offerings. We provide an installation kit which is includes
items that are necessary for best practice installs such as
silicone lube, a hardness test strip, a sanitizer packet, 4 ft
3/8 in. brine line, drain line, a small parts kit, and an
install guide written by ABCwaters technicians that
simplify the installation.

- M|NERAL & BRlNE TANKS - Whole house system is built
using 2 American made tanks. (1) Black 10" diameter
mineral tank and (1) Black standard brine tank. Both
tanks backed by a 10 year warranty.

v PRODUC|' TECH SUPPORT - Hands down our most
popular model and size. Made using the highest end
components and hand assembled in Arizona by
ABCwaters. Experience the difference and see why we are
the industry leader. Email, Phone, Text, and NEW
Facetime support along with YouTube videos gives you
SUPPORT for before, during or after the installation.

- VALUE ADDED PACKAGE - We pride ourselves in
simplifying the consumer experience. We demonstrate
this by PRE-LOAD|NG the mineral tanks with resin for
you to reduce heavy lifting & mess, we PRE-PROGRAM
the Fleck digital meter to avoid adding guess work, we
provide additional iNSTALL |TEMS to save you from
making extra trips to store, and we are very EASY TO
CONTACT using phone, email, phone texting and now
FREE FACET|ME tech support.

) See more product details

Compare with similar items

New (2) from $639.99 & FREE shipping.

https:llwww.amazon.oomlABCwaters-48k-56$xt-1OSS-Resin-Water-Softener/dp/BO1 NGTRRGV/ref=sr_1__22?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=15451 77285&sr=1-22&keyw0nds. . . 3/16

12l18l2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Biack - - Amazon.com
Ad feedback

Frequently bought together

Total price: $702.98

Add all three to Cart

,~." ix _ __
+ ‘-'*.?»__. .--.s» j + . l Addauthreeto List

These items are shipped from and sold by different sellers. Show details

/

 

16 This item:ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black $599.00
{\. 3 /4" Stainless Steel Bypass Valve for Fleck 5600, 2510l 9100, 9000 $37.99
§ Watts WH-LD Premier Whole House Water Filtration System $65.99

Sponsored products related to this item

   

_`___ n ’ f ip
.r'\\ . ' ,
g _ !. ,.
H_i.-. ___-»*_‘.\ d
\.` 07 -'- "e »_

ease ," i"‘§"’
Bounce Fabric Softener Downy Ultra April Fresh Downy Nature Blends Downy Free & Gentle
Dryer Sheets for Static Liquid Fabric Conditioner Liquid Fabric Conditioner Liquid Fabric Conditioner
Controi, Outdoor Fresh Smart Pouch, Fabric 81 Softener, Honey (Fabric Softener), 34 fLoz,
Scent, 120 Count Softener - 48... Lavender, 2 Count (Packagi‘..

29 351 54 159

$5.70 $13.99 $11-98 $17.94

Customers who bought this item also bought

Tier1 48,000 Grain High ‘
Eff`iciency Digital Water l
Softener for Hard Water l

20 '
$499.00

Ad feedback

https://www.amazon.oom/ABCwaters-48k-565xt-1OSS-Resin-Water-Softener/dplBO1 NGTRRSV/ref=sr__1_*22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&$¢=1-22&keywords.._ 4/16

12/18/2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Biack - - Amazon.com

m ` f
Fj ' ` %=
_ ~- er we §§

I`

   

Watts WH-LD Premier Cash Acme Culligan UB-1 Mounting Valumax Fleck 18706-02 CMi inc FLEX1 8-1FF
Whole House Water U3086FLEX24LF Water Bracket with Screws 3/4 Plastic Voke Male NPT 173218 18" Corrugated
Filtration System Softener Hose, Silver 213 Bypass Stainless Steel Flexible
465 24 36 offers from $4.99 10 Water Line-1 lnch Hose...
$65.99 $17.97 $10.10 l 23
$26.70

Speciai offers and product promotions

Size: 10% Resin
- Your cost could be $589.99 instead of $639.99! Get a $50 Amazon.com Gift Card instantly upon approval for the Amazon Rewards
Visa Card App|y now

Have a question?

Find answers in product info, Q&As, reviews

 

 

Compare with similar items

https:/Iwww.amazon.oomlABCwaters-48k-56sxt-1 OSS-Resin-Water-Softenerld plBD1 NGTRRSV/ref=sr_1__22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 5451 77285&sr=1-22&keywords.. . 5/1 6

12l18l2018

Customer Rating
Price

Shipping

Sold By

item Dimensions

Product description

Size:10% Resin

 

This item ABCwaters 48k-
565xt-1OSS 10% Resin Water
Softener, Black

l Add to Cart

(109)

$63999
Eligible for FREE Shipping
602achATER

10x10x54in

Fleck SGOOSXT 48,000 Grain
Water Softener Digital SXT
Metered Whole House System

l Add to Cart

(445)

$57327
Eligible for FREE Shipping
GOZachATER

27x17x62in

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Biack - - Amazon.com

. 1ll

Fleck SGOOSXT 64,000 Grain
Water Softener Digital SXT
Metered Whole House System

Add to Cart l

(41)

$64000
Eligible for FREE Shipping
SOZachATER

48x12x12in

 

Metered water softener with
5/4" Fleck SGOOSXT control,
48,000 grain capacity with by-
pass valve

Add to Cart l

(20)

$599°°

Eligible for FREE Shipping

EOZachATER

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Technical Details: The newest
version of Fleck on-demand metered 5600 SXT valve, Black 10" diameter PG 2.5T, and an 1 1 " black square brine tank with safety float. includes Fleck bypass
valve (#60049) and 1" male threaded yoke connection (#18706-01). 48,000 grain / 1.5 cubic feet of high capacity 10% cross linked resin (#ABC10). (1) Hardness
Test and install Bag of Goodies. Warranty and instructions written by GOZachATER technicians.

Product information

https:/lwww.amazon.oomlABCwaters-48k-56$xt-1OSS-Resin-Water-Soi'cener/dp/BO1 NGTRRGV/ref=sr_1_‘22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 545177285&$1=1-22&keyw0rds . .. 6/1 6

12l18l2018 ABinaters 48k-56$xt-1OSS 10% Resin Water Sohener, Biack - - Amazon.com
Size:1 0% Resin

Technical Details

Part Number

item Weight

Product Dimensions
item model number
Size

Color

Voltage

item Package Quantity
Flow Rate

Water Consumption
Capacity Description
Coverage
Certification

included Components
Batteries included?
Batteries Required?

Warranty Description

56008XT-SS10-BLK
125 pounds

10 x 10 x 54 inches
48k-565xt-1OSS
10% Resin

Biack

115 volts

1

12 GPM

12 GPM

48,000
manufacturing defects
Not Appiicab|e
complete system

No

No

manufacturer warranty

Re|ated Video Shorts (0) upload your video

Additional information

AS|N

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

B01 NGTRRSV

109 customer
reviews
4.5 out of 5 stars

#132,607 in Tools & Home
improvement (See top 100)

#88 in Tools & Home improvement
> Kitchen & Bath Fixtures > Water
Fiitration & Softeners > Water
Softeners

134 pounds (View shipping rates
and poiicies)

December 21, 2016

Product Warranty: For warranty information about this product, please click

here

Feedback

if you are a seller for this product, would you like to suggest updates through

seller support?

Would you like to tell us about a lower price?

https://www.amazon.oomlABCwaters-48k-56$xt-1 OSS-Resin-Wate r-Sottenerld p/BO1 NGTRRSV/ref=sr_1_,22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 545177285&sr=1-22&keywords.. . 7/1 6

12l18l2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener; Black - - Amazon.com

.|j

Be the first video
Your name here

 

Sponsored products related to this item

       

1

Tier1 48,000 Grain High Whirlpool WHES$O 30,000 Tier1 Compatible 48,000 American Water Solutions ABCwaters 64k-565xt-

|
Efficiency Digital Water Grain Water Softener - Grain Capacity Water A|K10-25$xt AiK1O air 10bb 10% Water Softener, i
Softener for i-iard Water Built in USA - Salt Saving Softener + 4-Stage Ultra- injection, Almond 64k Grain Capacity, Black i
20 Technolog... Filtration i-io... 1 40 ‘
$499.00 14 6 $687.98 $71 9.99
$529;52 $574.03 !
Ad feedback

https:llwww.amazon.comlABCwaters-48k-56sxt-1OSS-Resin-Water-Softener/dp/BO1 NGTRR6V/ref=sr_1__22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=15451 77265&sr=1 -22&keywords . . . 811 6

12l18l2018 ABCwaters 48k-56$xt-1OSS 10% Resin Water Soltenerl Biack - - Amazon.com

   
   

soi.'Mo

Fa\/orite foods
atjust-right prices§""""' _
|\ie\/v by__Amazon. Shop.;.now -_, j " ` §W

Customer Questions & Answers

See questions and answers

109 customer reviews Customer images

hftpsZ/lwww.amazon.OOm/ABCWaters-48k-56$xt-1OSS-Resin-Water-Softener/dp/BO1 NGTRR6V/ref=$r_1_22?m=A23LMP9VZK61 2L&s=merchant-items&ie=UTFB&qid=1545177285&$|=1-22&keyw0rds . . . 9/1 6

12li 8/2018

4.5 out of 5 stars
5 star 72%
4 star _ 20%
3 star 2%
2 star ““““““ 2%
'l star 4%

Review this product

Share your thoughts with other customers

Write a customer review

 

 

Fii\/E.T

New Memory-Foam Muttress

   
 
   

Sl-EOP N@W

 

 

Ad feedback

 

See all customer images

Read reviews that mention

 

 

water softener easy to install brine tank youtube video hard water
resin tank easy to follow soft water drain line regenerate every
abcwaters whole house shark bite bypass valve stainless steel

 

Showing 1-6 of 109 reviews

z Top Reviews

K. Jacobs

Great Unit - but seller instructions could mean 150% as much water and salt
consumption as needed.
March 12, 2017
Size: 48k Verified Purchase

Came well packaged (though the resin tank is HEAVY, since the 602abcwaters seller pretills it, (a great
bonus)). install was a breeze, and well explained by the seller instructions.

One issue, however, is the seller only covers basic setup features, (regen time, forced regen days,
reserve capacity), and not advanced features. Basic features are accessed by holding the up/down
buttons for 5 seconds. Advanced features are set by first setting the clock to 12.01 pm, then holding
the up/down buttons for 5 seconds.

The reason this matters is the unit i purchased was a 48,000 grain softener. it came pre-set with a
32,000 grain capacity, however, and the regen times were similarly set. This means it would have
regenerated far more often than necessary, since it only would have assumed it has 66% the capacity

https:/lwww.amazon.oom/ABONaters-48k-56$xt-1 OSS-Resin-Water-Softenerld p/BO1 NGTRR6V/ref=sr_1_22?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 5451 77285&sr=1-22&keywor. .. 1 0/16

12l18l2018

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Biack - - Amazon.com

it really has, it would have consumed 1.5x as much water and salt! This COMPLETELY undermines the
advantage of purchasing a flow-meter enabled softener. i never would have known this had i not
looked at other seller's installation instructions and seen how to get into the master settings. i used
instructions from "cleanwaterstore" found by googling "fleck installation manual", although if you

&..ll.“.. 4.|_»`¢-~ : AAAAA aka ».`u-:.-.._ ..& £|,....~.»a~- lr.`A- l:\A\ am bn 'l aka ADr..._a,..-¢- ..¢~:a- ,-»\.-.”.» ...:a-l_ q

28 people found this helpful

Helpful Comment Report abuse

E's Opinion

Softens water as advertised
May 22, 2017
Size: 10% Resin Verified Purchase

We are replacing a Premier water softener that only lasted 3 years. After lots and lots of research, l
decided to purchase this water softener. Shipping was quick. i watched the YouTube video and read
the instructions on how to install. The resin was pre-installed, and the assembly was quite easy. We
only hired a plumber because the water input and output on this unit was the opposite of the one we
were replacing. We tested our water before and after install. l'm pleased to report we no longer have
hard water at our house. :-)

My only concern is that we have this installed outside on the East side of our house. Since the Florida
sun can be quite brutal, have to figure out how to shelter in some way. i hope it lasts as promised.

11 people found this helpful

Helpful Comment Report abuse

North Traveler

Nothing Wrong With Ordering Water Softener Online
April 10, 2017
Verified Purchase

i was a bit concerned ordering a major appliance like this from the web. Well no worry at all. The
softener arrived in two boxes a day or two quicker than stated. l ordered this particular model
because l planned on installing it myself and wanted to have all the parts. The only thing i had to buy
myself was some copper fittings and the flexible connectors.

The installation went smoothly. The instructions were fairly clear and easy to follow. Assembeling the
softener was very straight forward and easy.

https:/Iwww.amazon.oomlABCwaters-48k-56sxt-10SS-Resin-Water-Sottenerldp/BO1NGTRR6V/ref=sr_1_22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=15451 77285&sr=1-22&keyw0rd... 11/16

12l18l2018

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Biack - - Amazon.com

Everyone's home installation will be a bit different. l had to cut the copper piping entering my old
unit as it was sweated directly. i then positioned the Fleck and attached the flexible connectors to get
an idea of where they would attach to my plumbing. This helped greatly as i didn't need all the
copper fittings i had imagined and was able to position the plumbing fittings perfectly to match up
with my flexible connectors.

Once connected | slowly turned on the water to fill the resin tank (via the attached bypass valve). i
had a nearby sink faucet open. l ran things slowly so it took 15 or more minutes. The faucet spit and
sniirtr-\.d frnrn time fn time as air was heino driven niit, Once the water was flowina smooth|v and |

Read more

20 people found this helpful

Helpful Comment Report abuse

M. Bentley

Good value but a few changes would give this 5 stars
January 4, 2018
Size: 10% Resin Verified Purchase

Arrived quickly and FREE shipping is great because the tank is HEAVY!! instructions for installation are
easy to follow and most items are included. The video shows the use of silicone grease on the O-ring
connections and it would have been nice if they had included the tiny tube with the installation kit
(the video shows a little 'sample' tube). My other complaint is the final 'plastic' manifold that
connects to the bypass valve for the water line connection. This manifold has 1" male pipe threads
for your connection to the household water lines. 1" MPT connectors are much larger then necessary
and should be 3/4". 1" FTP hoses are difficult to find and their swivel nuts are so large that you need
a 15" crescent wrench to fit them. 3/ " pipe threads are much more practical and the hoses to fit
them are very common.

8 people found this helpful

Helpful Comment Report abuse

https:l/www.amazon.oomlABCwaters-48k-56$xt-1OSS-Resin-Water-Soltener/dp/BO1NGTRR6V/ref=sr_1__22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1M5177285&sF1-22&kewor... 12l16

12l18l2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Biack - - Amazon.com
yelkcub

Great product!
June 11, 2017
Size: '|O% Resin Veri'fied Purchase

So far so good! Seems to be doing exactly what it should.

Had to have mine installed as it was not a replacement item. Learned later they could have put it
where "|" wanted it but they talked me into what was most convenient for them. @

l'm in a brand new home so wanted to start out on the right foot to save on hard water stains and
spots, plus i like the feel of soft water for bathing.

9 people found this helpful

Helpful Comment Report abuse

 

James W Thompson

The water quality is really really good. No more hard water
June 26, 2017
Size: 'lO°/o Resin Verified Purchase

The water quality is really really good. No more hard water. All types of soaps and detergents that l
use in the home have been reduced. i have this installed as the last bit of water treatment before the
UV sterilizer. Some people have complained about the salt use. l haven't seen a high usage of salt.
And even if that were to happen...salt is cheap. i would recommend this softener to anyone that has
hard water and wants to soften it.

9 people found this helpful

Helpful Comment Report abuse

See all 109 reviews

Write a customer review

What other items do customers buy after viewing this item?

https://www.amazon.oom/ABCwaters-48k-56$xt-1 OSS-Resin-Water-Soltener/dp/BO1 NGTRR6V/ref=sr_1__22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&sr=1-22&keywor... 13/16

12/18/2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Biack - - Amazon.com

Fleck SGOOSXT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

Pentair 56005xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of

' Upgraded HIGH Capacity 10% Resin, Black
139

$559.99

Fleck SSOOSXT 64,000 Grain Water Softener Digital SXT Metered Whole House System

41
$637.99

Metered water softener with 3/4" Fleck 56005XT control, 48,000 grain capacity with by-pass

l valve
20
$598.45

85

Shop now l
Ad feedback

Pages with related products. See and discover other items: water softeners review, salt water softener, softener salt, Best Rated in Water Softeners, home water
softening system, Best water softeners for homes

Se<;i< to iep

re ss sets iris site easy With §§s Amas:e§'§ titles eat §§N:ss:§acts test tie fists You

Careers Seii on Amazon Amazon Rewards Visa Signature Cards Your Account

https://www.amazon.oom/ABCwaters-48k-56$xt-1OSS-Resin-Water-Softener/dp/BO1 NGTRR6V/ref=sr_1_22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177285&$¢=1-22&keyw0r... 14/16

12/18/2018
Biog
About Amazon
Press Cente:
investor Reiations

Amazon Devices

ABCwaters 48k-565Xf-1OSS 10% Resin Water Softener, Black - - Amazon.com

Sell tinder Private Brancls
Seii on Amazon Handrnade
Seii Your Services on Amazon
Seii on Amazon Bus§ness

Sei! Yoizr Apps on Amazon

Become an Af§iiate

Amazon.com Store Card

Amazon Business Card

Amazonccom Corporate Credit Line

Shop With Points
Credit Card Marketpiace

Reioad Your Baiance

¥our Orders

Shipping Rates & Policies

Amazon prime

Returns & Repiacernents

Manage Your Conterzt and Devices

Amazon Ass§stant

 

 

Advertise \’o;:r Produois Amazon Currency Converter i-ieip

Seif-Pubiish with Us

) See ali

Engiish l 1 United States l

Amazon Music Amazon Advertising Amazon Dr§ve Spm AbeBooks ACX Aiexa
Stream millions Find, attract1 and Cloud storage Soore deals Books, art Audiobook Pub|ishing Actionabie Anaiyh'¢s
of songs engage customers from Amazon on fashion brands & ooiieotibies Made Easy for the Web
Amazon Business Amazoni=resh AmazenGiobai Home Services Amazon insp§re Amazon Rapids Amazon Restaurants
Everything For Grooeries & More Ship Orders Handpicked Pros Digital Educationai Fun stories for Food delivery from
Your Business Right To Your Door |ntemationa|iy Happiness Guarantee Resouroes kids on the go local restaurants
Amazon Web Services Aud§t)le Book Depository Box Or'fioe Maie ComiXoiogy CreateSpaoe DPRevie\/v
Sca|able Cloud Downioad Books With Free Find Movie Thousands of indie Print Pubiishing Digital
Computing Services Audiobooks Deiivery Worldwioe Box Oflice Data Digital Corriics Made Easy Photography
East Sane Fabric Goodiea<is iiv'il)b iMDbPro .}ung§eeccom Kindle Direct Pub|ishing
Designer Men’s Sewing, Qui|ting Book reviews Movies, TV Get info Entertainment Shop Oniine indie Digital Pubiishing
Fashion & Knitting & recommendations & Celebrities Professionals Need in india Made Easy
Prime Now Amazon Pnotos Prime V§deo Direct Shopboo Amazon Warehouse Whole Foods Market Witho=.ilzabox
FREE 2-hour De|ivery Un|imited Photo Storage \hdeo Distribution Designer Great Deals on America's Healthiest Submit to

on Everyday items

Wool!
Deals and
Shenanigans

Free With Prime Made Easy
Zaopoe Souq,co='n
Shoes & Shop Oniine in
Ciothing the Midd|e East

Conditions of Use

Pri\.>'acy Not_ice

Fashion Brands

Subscribe with Amazon
Discover 8. try
subscription services

Qua|ity Used Products

PiliPacl<
Pharmacy Simpl‘iiied

Grooery Store

Amazon Renewed
Refuibished products
with a warranty

interest~f$ased Ads © 1996-2018, Amazon.com, inc. or its afh|iates

Fi|m Festiva|s

Amazon Second Chance
Pass it on, trade it inl
give it a second life

https:/lwww.amazon .oonVABO~aters48k-56$xt-1 OSS-Resin-Wate r-Softener/d p/BO1 NGTRR6V/ref=sr_1__22?m=A2$LM P9VZK612L&s=merchant-items&ie=UTFS&qid=1545177285&sr=1-22&keywor. . . 1 5/16

12l18l2018 ABCwaters 48k-56sxt-1OSS 10% Resin Water Softener, Biack - - Amazon.com

https://www.amazon.comlABOivaters-48k~56$xt-1OSS-Resin-Water-Softener/dplBO1NGTRR6V/ref=sr_1_22?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=15451 77285&sr=1-22&keywor... 16/16

12l18l2018 ABCwaters Fleck 48k Softener, Biack - - Amazon.com

 

EN He|io Sign in
¥ourAmazon.com Last-Minute Deals two

 

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting & Cei|ing Fans

§
Deals in Home

( Back to search results for "softener"

 

ABCwaters Fleck 48k Softener, Black by ABCwaters

7 customer reviews | 11 answered questions

PfiC€I $619.99 & FREE Shipping

l l
!_ L Get $50 off instantly: Pay $569.99 upon approval for the
Amazon Rewards Visa Card.

_ May arrive after Christmas.

1
l installation options: Expert replacement + haul away | See
more options for first-time installation More options

 

Without expert installation '
l

 

.` Expert replacement installation

+$436.72 per unit

§E See more

~ 48,000 Grain High Capacity 8% resin, Best in the
|ndustry. Resin is already pre-loaded into the mineral
tank for you. Warranty: 5 years. DO YOU NEED
CONNECTORS? Paste AS|N BO71 KL7HH1 in Amazon
search bar to find system with connectors.

wit & tests v

Tools & Home improvement ' Softener Final days.'.

 

Orders `§’i§; Prime -

Kitchen & Bath Fixtures Smart Home

Sncp now -

Share

$619.99
& FREE Shipping

Get it as soon as Dec. 21 - 27
when you choose Expedited
Shipping at checkout.

in Stock.
Ships from and sold by
602achATER.

Qtyfi '

$6‘|9.99 + Free Shipping

Add to Cart

 

Turn on 1-Click ordering for this browser

https://www.amazon.com/ABCwaters-Fieck-48k-Softener-BiackldplBO1 MXW91ZE/ref=sr_1_48?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177332&sr=1-48&keywords=soltener 1/16

12/18/2018 ABC,\~aters Fleck 48k Softener, Black - - Amazon.com

nilies sizes
luded with
t are

Jne lube, a
n. brine

1 by

ad 5600
right here
U (VES we
ears.

n is built
meter
with a salt
r a 10 year
'equest.
ire made
;sembled
ir seller
tomers
ien it
xible

ie, Text,

a videos.

 

Ad feedback

Deliver to Scottsdale 85251

Add to List

 

 

Superior
Sho wer Filters,
Easy lnstallation

Aquasana AQ-4100 Deluxe Shower
Water Filter System with Adjustabie S...

1 ,202
$47.00 ¢Pfim€

Ad feedback

https://www.amazon.com/ABCwateis-Fieck-48k-Softener-Biack/dp/BO1MXW91ZE/ref=sr__1_48?m=A23LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 545177332&$§1-48&keywords=softener

2/16

12l18l2018 ABONaters Fleck 48k Softenerl Biack - - Amazon.com

Frequently bought together
Total price: $674.92
§ i Add both to carr `!

f ___
+ 1 l 1 - - - '-
Add both to List

These items are shipped from and sold by different sellers. Show details

§§ This item:ABCwaters Fleck 48k Softener, Black $6‘| 9.98
§ Culligan WH-HDZOO-C Whole House Sediment Water 1" HD CLR WTR Filter, Clear Bowl, Grey Cap $54.94

Sponsored products related to this item

   

__ " ii
, _ w y f
" €‘\-._ ll ' {
’~ .’"'- s ll j _*l` i
csa .O _ '” ____®
° ""` v Ex""¥ry cgl '\-vi'»\'»
\ ¢. ` '°-‘ " ,'~L..}
§ (, ‘» -__ \ \
q H,/i..JW `_*___ § . .J_», ;.
Bounce Fabric Softener Downy Ultra April Fresh Downy Nature Blends Downy Free & Gentle Tier1 Compatible 48,000 l
Dryer Sheets for Static Liquid Fabric Conditioner Liquid Fabric Conditioner Liquid Fabric Conditioner Grain Capacity Water 1
Control, Outdoor Fresh Smart Pouch, Fabric & Softener, Honey (Fabric Softener}, 34 fl.oz, Softener + 4-Stage Ultra- l
Scent, 120 Count Softener - 48... Lavender, 2 Count (Packagi... Filtration Ho... |
29 551 54 159 6
$5.70 $13.99 $11.98 $1 7.94 $574.03 l
Ad feedback

What other items do customers buy after viewing this item?

https:llwww.amazon.oornlABCwaters-Fieck-48k-Softener-Biack/dp/BO1MXW91ZElrel'=sr_1_48?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177332&sr=1-48&keywords=softener 3/16

12l18l2018 ABCwaters Fleck 48k Softener, Black - - Amazon.com
Fleck SGOOSXT 48,000 Grain Water Softener Digital SXT Metered Whole House System

445
l $573.26

Pentair 56005xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of

Upgraded H|GH Capacity 10% Resin, Black
139
$559.99

ABCwaters 48k-565xt-1055 ‘|O% Resin Water Softener, Black
109
$599.00

ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k,

Black or Almond
l 83
1 $619.99

Speciai offers and product promotions

v Your cost could be $569.99 instead of $619.99! Get a $50 Amazon.com Gift Card instantly upon approval for the Amazon Rewards
Visa Card Apply now

Have a question?

Find answers in product info, Q&As, reviews

Product Description
Whole House Water Softener Systems

https://www.amazon.oom/ABCwaters-Fleck-48k-Softener-B|ack/dp/BO1MXW91ZE/ref=sr__1_48?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177332&$:=1-48&keywords=softener 4/16

12l18l2018

ABCwaters Fleck 48k Softener, Black - - Amazon.com

» co m p l

 

This whole house water softener package is a complete system. This listing provides consumers with additional items that make this a value when compared to other
water softener offerings. Pay close attention to the details when comparing your options.

This ABCwaters water softener system is powered by a Fleck 5600$XT digital valve. Fleck is the most popular digital meter on the market today. We package the
system with American made Mineral & brine tanks. Additionally, this water softener system includes a premium 8% resin.

We differentiate ourselves by providing consumers additional items in our packages that improve the overall value. The additional items contribute toward

https:/lwww.amazon.com/ABCwaters-F|eck-48k-Softener-B|ack/dp/BOl MXW91ZE/ref=sr_1_48?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177332&sr=1-48&keywords=softener 5/16

12l18l2018 ABCwaters Fleck 48k Softener, Black - - Amazon.com

installation best practices and are typically not offered by other retailers. The consumer benefits from these additional items because they won't have to make
additional trips to the hardware store to pick up items that are typically overlooked.

|t's important to highlight that we also PRE-LOAD the RES|N into the mineral tank for you as a value added benefit We load 1.5 cubic feet of cross-linked resin prior
to shipping the system to help the consumer avoid additional heavy lifting and the mess that comes along with resin loading. This is typically overlooked by
competitors so it's important to compare this in your purchasing decision.

Benefits of Using a Fleck 56005xt Digital Valve Meter

- Eco-Frindly: The Fleck units are made of Flnest quality materials and are designed for lower annual
power consumption. Also they use less salt, which is better for the environment.

- Simple to Use: Each of these water softeners features an electronic powerhead that offers push buttons
for programming the unit.

~ Easy Assembly: All the units arrive fully assembled and ready for plumbing in. We offer an installation
and programming guide under Manuals and Specs. Alternatively, you can get a professional to do it for
you. The Parts Are Easy to Find

- WQA Certified: This gives more trust to the brand.

 

Live Technical Phone Support

https:/lwww.amazon.comlAB Cwaters-F|eok-48k-Soltener-B|ack/dp/BO1 MXW91 ZEref=sr_1_48?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177332&sF1-48&keywords=softener 6/1 6

12/18/2018 ABCwaters Fleck 48k Softener, Black - - Amazon.com

We offer technical phone support Monday thru Friday between the hours of 7am to 4pm Arizona time. Our
technical support also includes iPhone 'Facetime' help if you require video for visual assistance. Our
technicians have 20+ years of combined professional installation experience to help guide you through the
installation. We pride ourselves on continually striving to improve our customer's experience. We believe a
simplified experience is a great brand experience.

     

installation Videos installation Kit Simplif“led installation Guide

We are discovering that a large percentage of our Our installation kit includes items that typical We created a very comprehesive yet simplified
customers are Do-it-yourself type people. We are retailers overlook. We believe it is the small details installation guide. Our installation guide was written
investing in video production to provide our that make us different from our competitors. Each by an experienced water treatment installer. We

https://www.amazon.com/ABCwaters-Fieck-48k-Sofiener-B|ack/dp/BO1MXW91ZE/ref=sr_1_48?m=A28LMP9VZK612L&s=merdiant-items&ie=UTFB&qid=1545177332&sr=1-48&keywords=soltener 7/16

12l18l2018 ABCwaters Fleck 48k Soitener, Black - - Amazon.com

customers the resources needed to have a successful kit includes water hardness test strips, silicone then revised the guide by a novice installer to truly
installation. lubricant for 'o'-rings, and sanitizer packet to flush develop an easy-to-follow instruction guide.
your new system.

WARN|NG: California's Proposition 65

Compare with similar items

1 1 i' i'

 
 

This item ABCwaters Fleck Fleck SGOOSXT 48,000 Grain ABCwaters 48k-56$xt-fm pro Fleck SGOOSXT 64,000 Grain
48k Softener, Black Water Softener Digital SXT Fine mesh Fleck Water Water Softener Digital SXT
Metered Whole House System Softener 48,000 iron Filter Metered Whole House System

System, 48k, Black or Almond

Add to Cart Add to Cart l Add to Cart l Add to Cart l
\ _J :_} '

Customer Rating (7) (445) (83) (41)

Price $6‘| 999 $57327 $62999 $64000

Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping
Sold By SOZachATER GOZachATER SOZachATER SOZachATER

item Dimensions 10x10x54in 27x17x62 in 54x10x10in 48x12x12in

https:/lwww.amazon.comlABCwaters-Fleck-48k-Softener-B|ack/dp/BO1MXW91ZE/ref=sr_1 _48?m=A23LM P9VZK612L&s=merchant-items&ie=UTF8&qid=1545177332&sF1-48&keywords=sofiener 8/16

1218/2018

Product information

Technical Details

Part Number

item Weight

Product Dimensions
item model number
Size

Color

item Package Quantity
included Components
Batteries included?
Batteries Required?

Warranty Description

56008XT-10-PCK-BLK
125 pounds

10 x 10 x 54 inches
48k

48k

Black

1

complete system

No

No

5 year manufacturer

Re|ated Video Shorts (0) upload your video

ABCwaters Fleck 48k Softener, Black - - Amazon.com

Additional information

ASIN

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

BO1MXW91ZE

7 customer
reviews
5.0 out of 5 stars

#551,140 in Tools & Home
improvement (See top 100)
#328 in Tools & Home
improvement > thchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

53 pounds (Vlew shipping rates
and poiicies)

December 22, 2016

Product Warranty: For warranty information about this product, please click

here

Feedback

|f you are a seller for this productl would you like to suggest updates through

seller support?

Would you like to tell us about a lower price?

https:/Iwww.amazon.oomlABCwaters-Fieck-48k-Softener-BiackldplB01MXW91ZElref=sr_1_48?m=A2$LMP9VZK61 2L&s=merchant-items&ie=UTFB&qid=1545177332&sr=1-48&keywords=soitener 9l16

12l18l2018

Be the first video
Your name here

ABCwaters Fleck 48k Softener, Black - - Amazon.com

-
."
i-.
d ` '

Sponsored products related to this item

          

Tier1 48,000 Grain Aquasana 10-Year, Tier1 48,000 Grain High Whirlpool WHESZ>O 30,000 Fleck 5600$xt On Demand 1

Capacity Water Softener + 1,000,000 Gallon Whole Efficiency Digital Water Grain Water Softener - Water Softener (32,000 '

S-Stage Reverse Osmosis House Water Filter with Softener for Hard Water Built in USA - Salt Saving Grains) with Resin Made in l

Drinking Water... Professional Insta... 20 Technolog... USA/Canada !
6 56 $499.00 14 1

$61 9.99 $705.60 $529.52 $527.00 '

Ad feedback

soL'Mo
Fa\/orite foods

at just-right prices
l\|ew by Amazon, sho;;;i{£,;,`v»

 

Ad feedback
Customer Questions & Answers

See questions and answers

https:llwww.amazon.comlABCwaters-Fieck-48k-Sottener-Black/dp/BO1MXW91ZE/ref=sr_1_48?m=AZSLMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177332&sr=1-48&keyw0rds=softener 10/16

12l18l2018 ABCwaters Fleck 48k Softener, Black - - Amazon.com

 

7 customer reviews Customer lmag€$
5.0 out of 5 stars
5 star 1 OO%
4 star 0%
3 star O%
2 star 0%
1 star M W - 0%
See ali customer images
Review this product Showing 1-7 of 7 reviews
Share your thoughts with other customers _ T°P Reviews

. . Cosmo
erte a customer review

 

Does the job, recommended
July 12, 2017

Verii'ied Purchase

https://www.amazon.oomlABCwaters-Fleck-48k-Soitener-B|ack/dp/BO1 MXW91ZElre#sr_1_48?m=AZSLMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177332&sr=1-48&keywords=softener

11/16

12/18/2018

  

TR¥ PRiME Now | prime
\__r'?

Ad feedback

ABONaters Fleck 48k Softener, Black - - Amazon.com

Works well and relatively easy to install. instructions can be downloaded from the web and are very
clear.

4 people found this helpful

Helpful Comment Report abuse

Michael L.

Perfect addition to our new home. Even the installer (plumber) was impressed !!
September 20, 2018

Verified Purchase

Unit fit into the space really well. Very satisfied thus far with all aspects of the transaction. So far it's
working just great !!

§ Helpful Comment Report abuse

Jack C. Kruger

Works as advertised! Chose to have it professionally installed
June 1 1, 2018

Verified Purchase

Works as advertised! Chose to have it professionally installed due to unique connections to my
system.

One person found this helpful

§ Helpful Comment Report abuse

Linda

Don't rent. You will save a lot by buying your own. This came highly rated. We can
see why.

https://www.amazon.com/ABCwaters-Fleck-48k-Softener-Black/d p/B01 MXW91 ZE/re#sr,_1 _48?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1 545177332&sr=1-48&keyw0rds=soltener 12/16

1218/2018

ABCwaters Fleck 48k Softener, Black - - Amazon.com

October 3, 201 8
Verified Purchase

Works great. Easy to install. Good bargain.

Helpful Comment Report abuse

John Fisher

Good system
October 27, 2018
Verif"led Purchase

Was as expected. Only have had it for a month, but | like what l am seeing.

Helpful Comment Report abuse

 

A grandmother

Great system! Don't let someone sell you systems for thousands.
July 1 5, 201 8
Veri‘i`ied Purchase

Great system! l have zero hard water... used the test strips | purchased separately... that way l knew it
was for real! Easy to install.

Helpful Comment Report abuse

 

P-Man

Works Like A Charm!!!!!
March 27, 201 8

Verified Purchase

The Fleck unit from ABC Waters came quickly. All the materials that came with it were found in good
order. i installed the unit and have been extremely happy with it for over 2 weeks now. We have
community well water and it is terribly hard - full of calcium and magnesium. Even in just 2 weeks my
wife and i are amazed at how much less dryness there is on our skin. Soap lathers-up much better
than before and the coffee maker doesn't require weekly cleaning any longer. The unit is very quiet
when it cycles through the recharge process. At our old house, when the softener recharged, it would
wake me up it was so noisy. Programming the unit is a breeze and ABC Waters even includes an

https:/lwww.amazon.com/ABCwaters-Fleck-48k-Softener-B|ack/dp/BO1MXW91ZE/ref=sr_1_48?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=t545177332&sr=1-48&keywords=softener 13/16

1218/2018 ABCwaters Fleck 48k Softener, Black - - Amazon.com

instruction guide to foilow. l also added a whole house Culligan water Hlter to keep as much
sediment and iron filtered out of our potable water. l trust this will also help our appliances last
longer with less sludge, especially in the water heater. All in all l could not be happier with our new
Fleck 5600$xt water softener from ABC Waters.

One person found this helpful

Helpful Comment Report abuse

See all 7 reviews

Write a customer review

l .lll

Customers also shopped for

vann-nmfmhrd¢vrmmu

tom
umw

            

_ _ __ __ .=_\
Fleck 56005XT 48,000 Pentair 5600$xt-48k AFW ABCwaters 56005xt Fleck Fleck 5600 Metered Water DuraWater 64k 91005xt
Grain Water Softener Filters water softener with Softener and Carbon Filter, Softener On Demand Water Softener, 64,000
Digital SXT Metered Whole AFW install kit Fleck Black Control Head Valve Grains, Blue
House System 48,000 Grain of... 35 24 5
445 139 $1,069.98 $247.00 $1,301.90
$573.26 $559.99

https://www.amazon.com/ABC,\Naters-Fleck-48k-Softener-Blackldp/BO1 MXW91ZElref=sr_1_48?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1 545177332&sr=1-48&keywor'ds=sofcener 14/16

12l18l2018

ABONaters Fleck 48k Softener, Black - - Amazon.com

74

Shop now

Ad feedback

Pages with related producls. See and discover other items: water filter systems review, water filter systems reviews, water softeners review, whole house water filter
system reviews, salt water softener, softener salt

Get te fitness tie
Careers

Blog

About Amazon
Press Canter
investor Relations

Amazon Devices

_ ake easy with tie
Sell on Amazon
Sell tinder Private Bzands
Sell on Amazon Handmade
Sell Your Services on Amazon
Sell on Amazon Business
Sel| Your Apps on Amazon
Become an Affiliate
Advertise Your Products
Sel§-Pub§§sh with Us

) See all

Back to iep

Amazon Pay mt Product$
Amazon Rewards Visa Signature Cards
Amazon.com Store Card

Amazon Business Card

Amazon.com Corporate Credit Line
Shop with Points

Credit Card Marketptace

Reload Your Balarzce

Amazon Currency Converter

§_e't 133 Hei;) You

Your Account

\’our Ordezs

Shipping Rates & Policies

Amazon Prime

Returns & Replacements

Menage Your Content and Devices
Amazon Assistant

Heip

 

 

|
Engiish | l United States

https://www.amazon.com/ABO~aters-F|eckABk-Sohener-Black/dplB01MXW91ZElref=sr_1__48?m=A2$LMP9VZK61 2L&s=merchant-items&ie=UTF8&qid=1545177332&sr=1-48&keywords=softener 15/1 6

12l18l2018

Amazon Musi<;
Stream millions
of songs

Amazon Business
Everything For
Your Business

Amazon Web Services
Scalabie Cloud
Computing Servioes

East Darie
Designer Men's
Fashion

Prime Now
FREE 2-hour De|ivery
on Everyday items

Woot!
Deais and
Shenanigans

Amazon Acivezt§s§ng
Find, attract and
engage customers

Amazon?resh
Grooen'es & More
Right To ¥our Door

Audib|e
Downioad
Audiobooks

Fabric
Sewing, Quilting
& Knitting

Amazon Photos
Un|imiied Photo Storage
Free With Prime

Zappos
Shoes &
Ciothing

Amazon Drive
Cloud storage
from Amazon

AmazonGioba§
Ship Orders
lntemationaliy

Book Deposito,'y
Books With Free
Delivery Woridwide

Goodreads
Book reviews
& recommendations

Pz§me Video Direct
\hdeo Distribution
Made Easy

Souq.com
Shop Oniine in
the Middie East

Conditions of Use Pr£vacy Notiee

ABCwaters Fleck 48k Softener, Biack - - Amazon.com

Sem
Soore deais
on fashion brands

Home Services
Handpicked Pros
Happiness Guarantee

Bex OYEce Maie
Find Movie
Box Ofiice Data

l MD`Z>
Movies, TV
& Celebrities

Shopt)op
Designer
Fashion Brands

Subscribe with Amazon
Discover & try
subscription services

AbeBooks
Books, art
& oo|iectibies

Amazon inspire
Digital Educationai
Resouroes

Comi)(ology
Thousands of
Digital Comids

§M{}bii>w
Get info Entertainment
Professiona|s Need

Amazon Warehouse
Great Deals on
Quaiity Used Producis

PiiiPar;k
Pharmaoy Simpiitied

ACX
Audiobook Pub|ishing
Made Easy

Amazon Rapids
Fun stories for
kids on the go

CreateSpace
Indie Print Pub|ishing
Made Easy

.iunglee.oom
Shop Oniine
in india

Whoie Foods Market
Ameriol's Heaithiest
Grocery Store

Amazon Renewed
Refurbished products
with a wananty

ieterest-Based Ads © 1996-2018, Amazon.com, inc. or its affiliates

Aiexa
Actionable Analytics
for the Web

Amazon Restaur~ants
Food delivery from
local restaurants

DPReview
Digital
Photography

Kindle Direct Pub¥is!s§ng
indie Digital Pub|ishing
Made Easy

Withoutabox
Submit to
Flim Festiva|s

Amazon Second Chance
Pass it on. trade it inl
give it a second life

https://www.amazon.wm/ABCWaferS-Fleck-48k-Sofiener-Biack/dp/BO1MXW91ZE/ref=sr_1_48?m=A2$LMP9VZK612L&S=merchant-ifems&ie=UTFS&qid=1545177332&$!=1-48&k9yw0rds=$0ftener 16/1 6

12l18/2018 ABCwaters Built Fleck 5600sxi 48, 000 Water Softener w/UPGRADED lRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

 

l m Prime Tools & Home Improvement v softener 5 days left P
EN Heuo. sign in 0
YourAmazon_com Last-Minute Deals v element & tests v Gr<§ers ?ry Prime ii Qert

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

f-\` __
>[“Cb xii Save 53% on setect August Home smart took Shop now »

< Back to search results for "softener"

ABCwaters Built Fleck 5600$xt 48,000 Water Softener w/UPGRADED lRON REMOVAL + Hardness test

+ install Kit + 2 Stainless Steel Connectors
by ABCwaters
8 customer reviews | 14 answered questions

Price: $737.56 & FREE Shipping Share

Get $50 off instantly: Pay $687.56 upon approval for the

Amazon Rewards Visa Card. $737-56

& FREE Shipping

Get it as soon as Dec. 21 - 27

Pattern Name: FineMesh when you choose Expedited
Shipping at checkout.

May arrive after Christmas.

10% 8% l FineMesh

 

$717.57 5637.59 $737.56 |n Stock_
n '_ Ships from and sold by
installation options: Expert replacement + haul away | See 602achATER.
more options for first-time installation More options
Qtyf 1 '

Without expert installation '
|

 

$737.56 + Free Shipping
Expert replacement installation _ _

+$436.72 per unit l Add to Cart

 

https://www.amazon.oom/ABCwaters-Softener-UPGRADED-Stainless-Connectors/dp/B071GZ78$L/re#sr_1_46?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177332&$!=1-46&key,.. 1/14

12l18l2018

em that
ine

2d by the
00 grain
'GRADED
water.
vice Flow
ople).

our

s includes
.is such as
acket, 4 ft
!) stainless
ritten by
ation.

n is built
meter
Both

... ._,,.4‘- ,.,.ti_

. ..i |.-.'.~._~.-\{"4151

.i-

lost

tend

vhy we are

W

ives you

ation.

1

)nstrate
mls uy rr<c-rr<uurv-\Mrvlllvu tile neck ulgltal meter tO
avoid adding guess work, we provide additional iNSTALL
|TEMS to save you from making extra trips to store, and
we are very EASY TO CONTACT using phone, email,
phone texting and now FREE FACET|ME tech support.

) See more prodact details

 

Compare with similar items

ABCwaters Built Fleck 5600sxt 48, 000 Water Softener w/UPGRADED iRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

Turn on 1-Clici< ordering for this browser

Deliver to Scottsdale 85251

Add to List

 

/_gz Tier"i

The Quality You
Expect, The Price
You Deserve.

 

Tier1 48,000 Grain High Efi’iciency
Digital Water Softener for Hard Water

20
$499.00

Ad feedback

https:l/www.amazon.oom/ABCwaters-Softener-UPGRADED-Stainiess~Connectors/d p/B071 GZ788Uref=sr_1__46?m=A23LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 545177332&sr=1-46&key...

2/14

12l18l2018 ABCwaters Built Fleck 56005xt 48, 000 Water Softener w/UPGRADED iRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com
New (1) from $737.56 & FREE shipping.

Ad feedback

Frequently bought together

Total price: $764.99

i' Add both to carr _

Add both to List

 

 

These items are shipped from and sold by different sellers. Show details
§; This item:ABCwaters Built Fleck 5600$xt 48,000 Water Softener w/UPGRADED lRON REMOVAL + Hardness test... $699.00
§§ Watts WH-LD Premier Whole House Water Filtration System $65.99

Sponsored products related to this item

https://www.amazon .oom/ABCwaters-Sofiener-U PG RADED-Stainless-Connectorsldp/B071GZ78$L/ref=sr_1_46?m=A23LMP9VZK612L&s=merchant-items&ie=UTFB&qid=15451 77332&sr=1-46&key.. . 3/14

1218/2018

 

Bounce Fabric Softener
Dryer Sheets for Static
Control, Outdoor Fresh
Scent, 120 Count

29
$5.70

Downy Ultra April Fresh
Liquid Fabric Conditioner
Smart Pouch, Fabric
Softener - 48...

351
$13.99

Customers also shopped for

 

Fleck SBOOSXT 48,000
Grain Water Softener
Digital SXT Metered Whole
House System

445
$573.26

 

Pentair 56005xt-48k AFW
Filters water softener with
AFW install kit Fleck
48,000 Grain of...

139
$559.99

Speciai offers and product promotions

Pattern Name: FineMesh

*Sc

Downy Nature Blends
Liquid Fabric Conditioner
& Softener, Honey
Lavender, 2 Count

 

54

$11.98
l

ABCwaters 56005xt Fleck
Softener and Carbon Filter,
Black

35
$1,069.98

"i j:;~ l
' _@
051 …..

c“`_ § ~“.~‘;

Downy Free & Gentle
Liquid Fabric Conditioner
(Fabric Softener), 34 fl.oz,
(Packagi...

159

$1 7.94

  

- ' ~.'_"\.
Fleck 5600 Metered Water
Softener On Demand
Controi Head Valve

24
$247.00

ABCwaters Built Fleck 5600sxt 48, 000 Water Softener wlUPGRADED iRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

DOCTQR

o\<¢»n»l:»‘_nb
»._ ' -."- .e¢

mm

 

Colace Regular Strength ¢
Stool Softener 100 mg !
Capsules 60 Count `
Docusate Sodium Sto... !

      

353
$1 5.97 1
Ad feedback
tmulnmrmmwnn-em am
UKI|\IUB
"_-*~
'-'§Si
DuraWater 64k 91 OOSxt

Water Softener, 64,000
Grains, Blue

$1,301.90

- Your cost could be $687.56 instead of $737.56! Get a $50 Amazon.com Gift Card instantly upon approval for the Amazon Rewards

Visa Card Apply now

https://www.amazon.oom/ABCwaters-Softener-UPGRADED-Stainiess-Connectors/dplBO?1GZ7BSL/ref=sr_1_46?m=A28LMP9VZK612L&s=merchant-iterns&ie=UTFB&qid=1545177332&5:=1-46&key... 4/ 14

12l18l2018

ABCwaters Built Fleck 5600sxt 48l 000 Water Softener w/UPGRADED |RON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com
Have a q uestlon?

Find answers in product info, Q&As, reviews

Compare with similar items

Customer Rating
Price

Shipping

Sold By

item Dimensions

   
 

i___\~
1

This item ABCwaters Built
Fleck 5600$xt 48,000 Water
Softener w/UPGRADED iRON
REMOVAL + Hardness test +
install Kit + 2 Stainless Steel
Connectors

Add to Cart l

is)
$73756

Eligible for FREE Shipping

SOZBbCWATER

1

ABCwaters ABC48K-56SXT-FM
48k Complete fine mesh
Softener

, ;'-\dd to Cart l

 

(40)

$66999
Eligible for FREE Shipping
SOZachATER

54x10x10in

Fleck SGOOSXT 48,000 Grain

Water Softener Digital SXT
Metered Whole House System

l_;<;d_to Cart l

(445)

$57327
Eligible for FREE Shipping
602achATER

27x17x62in

ABCwaters 48k-565xt-fm pro
Fine mesh Fleck Water
Softener 48,000 iron Filter
System, 48k, Black or Almond

l Add to Cart l

(83)

$62999
Eligible for FREE Shipping
SOZachATER

54x10x10in

htips:llwww.amaZOn.OOm/ABONafers-Sofiener-U PGRADED-Siainless-COnneCtOrs/d pl BO71 GZ788L/re1‘-'sr_1__46?m=AZSLM P9VZK61 2L&s=merchant-items&ie=UTFS&qid=1 545177332&sF-'1-46&key . . . 5/14

12/18/2018

ABCwaters Built Fleck 56005xt 48, 000 Water Softener w/UPGRADED iRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

Product description

Pattern Name:FineMesh

Technical Details:

The newest version of Fleck on-demand metered 5600 SXT digital valve
(1) Black 10" diameter PG 2.5T

(1) Black standard brine tank with safety float

Fleck bypass valve (#60049)

1" male threaded yoke connection (#18706-01)

48,000 grain / 1.5 cubic feet of premium Fine Mesh (#ABCF|N)
(1) Hardness Test, drain line, and install Bag of Goodies

(2) stainless steel flex lines (#1 8080)

4' of drain line (#6731)

90 degree install adapter (#L6623) for tight spaces

Warranty and instructions written by ABCwaters technicians

Product information

Pattern Name:FineMesh

Technical Details

Additional information

Parr Number ssoosxi-nne-lp-blk AS'N

item Weight 138 pounds Customer Reviews
Size 48,000

Color Biack Best Sellers Rank
Pattern FineMesh

Batteries inciuded? No

Batteries Required? No

Shipping Weight

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek.

BO71 GZ7SSL

8 customer
reviews
5.0 out of 5 stars

#655,329 in Tools & Home
improvement (See top 100)
#376 in Tools & Home
improvement > Kitchen & Bath
Fixtures > Water Fiitration &
Softeners > Water Softeners

138 pounds (View shipping rates
and poiicies)

https:/Iwww.amazon .com/ABWaters-Softener-UPGRADED-Stainiess-Connectors/d p/BO71GZ7BSL/ref=sr_1_46?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177332&sr=1-46&key... 6/14

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener wlUPGRADED lRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

Date First Available June 16, 2017
Warranty & Support

Product Warranty: For warranty information about this product, please click
here

Feedback

if you are a seller for this product, would you like to suggest updates through
seller support?

Would you like to teii us about a lower price?
Re|ated Video Shorts (O) Upload your video

Be the first video

Your name here

Sponsored products related to this item

https:/Iwww.amazon.oom/ABCwaters-Softener-UPGRADED-Stainiess-Connectorsldp/B071GZ7SSL/ref=sr_1_46?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177332&$1=1-46&key... 7/1 4

12l18l2018

ABCwaters Built Fleck 5600$xt 48, 000 Water Softener wlUPGRADED iRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

ll ' -:j___ll;
" -€i‘;-:'§

          

Aquasana 10-Year, Tier1 48,000 Grain Whirlpool WHE530 30,000 Tier1 48,000 Grain High NU Aqua Piatinum Series
1,000,000 Gallon Whole Capacity Water Softener + Grain Water Softener - Eff'iciency Digital Water 1OOGPD Under Sink
House Water Filter with 5-Stage Reverse Osmosis Built in USA - Salt Saving Softener for Hard Water Reverse Osmosis Drinking
Professional |nsta... Drinking Water... Technolog... 20 Water Filtration...

56 6 ‘i 4 $499.00 63
$705.60 $619.99 $529.52 $199.95

Ad feedback

.;ii_::_ii a -.

Hniirc“n

PR|ME OR|E|NAL

TRv PRzME NOW | prime video
w

 

Adfeedback
Customer Questions & Answers

See questions and answers

https:/Iwww.amazon.comlABCwaters-Softener-UPGRADED-Stainiess-Connectors/dp/BO?1GZ788L/ref=sr_1_46?m=A23LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177332&sr=1-46&key... 8/14

12l18l2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener wlUPGRADED iRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

8 customer reviews

5.0 out of 5 stars
5 star _ _ _ _ 100%
4 star 0%
3 star n O%
2 star 0%
1 star 0%

Review this product

Share your thoughts with other customers

Write a customer review

Showing 1-8 of 8 reviews

z Top Reviews

Nogrey

Buy it, do it yourself and save thousands. You will not regret it.
October 21, 2018
Pattern£ 10% Verified Purchase

l've had this unit installed since January 2018. it came as a complete unit. The resin was pre-installed.
installation instructions were clear and concise. Only issue l had installing was in locating the tube
that extends down into the brine tank l texted them on a Saturday and had a response back in a few
minutes. Had a few other questions all of which were answered promptly, and politely, even though l
could have answered them myself had l taken a little more careful look at the instructions The
installation was clean and leak free. Worked the moment l turned it on and has been working
flawlessly since. Having had a few soft water systems professionally installed l really wish l had been
doing this myself and saved thousands in the process. My home was pre-plumbed for it so that made
it a snap. l have absolutely no complaints about the unit or the support l received from ABC. l
wouldn't hesitate a moment to recommend this company and this product,

Helpful Comment Report abuse

 

gbc

Glad l purchased this system

https://www.amazon.oomlABCwaters-Softener-UPGRADED-Stainiess-Connectors/dplBO71GZ788L/ref=sr_1_46?m=AZSLMP9VZK612L&s=merchant-items&ie=UTFS&qid=15451 77332&sr=1-46&key.. _ 9/ 14

12l18l2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener wlUPGRADED lRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

 

Soothing Support

Ships to your door
aWoancs

 

 

 

Ad feedback

 

November 7, 201 7
Pattern; 10% Verified Purchase

Glad l purchased this system. it arrived quickly and as described. As long as you have your plumbing,
power source, and drain line ready to go the install is pretty easy. installation instructions are also
online and on You Tube. l had to double check to make sure i had the brine line connection set up
correctly and was able to determine that it was good. it was actually more difficult to empty and get
rid of the old system that it was to set this one up. The stainless connectors work well and the 10%
resin formulation will hopefully buy it (the resin) some extra time given the chlorinated water supply
that exists where l live.Thumbs upi

One person found this helpful

Helpful Comment Report abuse

D. Erickson

Much bigger than needed, but it works greati
October 28, 2017
Pattern: FineMesh Veriiied Purchase

lt works greati it's much bigger than what the two of us need though. | think it will only need to cycle
once in 2-3 weeks and my water is considered "very har " (27gr). l installed it myself with only 3 trips
to the hardware store.

One person found this helpful

Helpful Comment Report abuse

Mitch F

Happy with the system
September 20, 2017
Pattern! 10% Verif'ied Purchase

Once my house plumbing was ready (valves and copper water lines) the Fleck system was an easy
install. Plenty of instructions and YouTube available if there are any challenges. l new nothing about
water softeners. l also ordered the optional stainless supply lines, not realizing they were 1 inch. l
bought 3/4 lines at local store to match my plumbing, you may consider skipping my extra step. BTW
l have 1 inch lines for sale.

Helpful Comment Report abuse

https://www.amazon.comlABCwaters-Softener-UPGRADED-Stainless-Connectors/dplBO71GZ78$iJref=sr__1_46?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177332&5!=1-46&key... 10/14

12/18/2018 ABCwaters Built Fleck 56005)<t 48, 000 Water Softener wlUPGRADED lRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

KATHAL|NA COWDELL

Five Stars
March 11, 2018
Pattern: 10% Verified Purchase

Perfect

Helpful Comment Report abuse

Daniel

Five Stars
November 23, 2017
Pattern: 10% Veritied Purchase

Easy to set up and works great so far. No issues.

f Helpful Comment Report abuse

Robert Aiello

Five Stars
April15, 2018
Pattern: 'IO% Verified Purchase

Works great and easy to install.

Helpful Comment Report abuse

John McK.

Easy installation.
September 24, 2017
Patternl 10% Verified Purchase

Easy installation...i watched the video on youtube. l have done a lot of handy work in the house, but

whenever i deal with plumbing, it is always a bit stressful. Everything went as expected. My water was

a hardness of 26, and now is perfectly soft and test to a ZERO hardness.

Helpful Comment Report abuse

https:/Iwww.amazon.com/ABCwaters-Softener-UPGRADED-Siainiess-Connectors/dpIB071GZ7BSL/ref=sr_1_46?m=A2$LMP9VZK61 2L&s=merchant-items&ie=UTFS&qid=1545177332&sr=1-46&key...

11/14

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener wlUPGRADED iRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

See all 8 reviews

Write a customer review

Customers who bought this item also bought

 

Watts Wi-i-LD Premier Culligan P5A P5 Whole
Whole House Water House Premium Water
Filtration System Filter, 8,000 Gallons

465 483
$65.99 $10.42

prime video

w
TRY PR!ME NOW

 

Ad feedback

   

83

   

Careers Sell orr Amazon Amazon Rewards Visa Signature Cards Your Aeeoent

https://www.amazon.oom/ABONaters-Softener-UPGRADED-Stainless-Connectors/dp/BO71GZ78$L/ref=sr_1_46?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177332&sr=1-46&key... 12/14

12l18l2018

A‘sout Amazon
Press Center
investor Relations

Amazon Devices

ABCwaters Built Fleck 5600sxt 48, 000 Water Softener wlUPGRADED lRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

Seii tinder Private Brands
Seii on Amazon Handmade
Se§i Year Services on Amazon
Se§§ on Amazon Bes§ness

Seil Your Apps on Amazon

Beccme an Affiliate

Amazon.com Store Card

Amazon Business Card
Amazon.oom Corporate Credit Line
Shop With Points

Creci§t Cafd Market;)iace

Re!oad Your Balazzce

Your Orders

Shipping Rates & Policies

Amazon Prime

Returns 8 Replacements

Manage Your Contth and Devices

Amazon Assistant

 

 

 

Advertise Your Products Amazon Currency Converter l~leip

Seit~i:’ut)iish With tie

) See all

Engiish l l United States

Amazon §,»iosic Amazon Advert§sing Amazon Qr§ve Spm At)eBooks ACX Aiexa
Stream miiiions Find, attract and Cloud storage Score deals Books} art Audlobook Pubiisi'iing Actionab|e Ana|ytics
of songs engage customers from Amazon on fashion brands & ooiiectjbies Made Easy for the Web
Amazon Business Amazoni=.resh AmazonGlot)a§ Home Services Amazon inspire Amazon Ra_aids Amazon Restaurants
Everything For Grooeries & More Ship Orders Handpickeci Pros Digital Educationai Fun stories for Food delivery from
Your Business Right To Your Door intemationaily Happiness Guarantee Resources kids on the go iooli restaurants
Amazon Web Services Audible Book Depository Box Or”r`ioe I\./iojo ComiXology Create$pace DPReview
Scaiabie Cloud Downioad 'Books \Mth Free Find Movie Thousands of indie Print Pub|ishing Digital
Computing Servioes Audiobooks Detivery Woridwide Box Ofiice Data Digital Comics Made Easy Photoglaphy
inst Daz:e Fabric Goedreads EMD:D ii\/lDi')Pro Jungiee_com Kindle Direct Pub§ish:ng
Designer Men's Sewing, Quiiting Book reviews Movies, TV Get info Entertainment Shop Online indie Digital Pub|ishing
Fashion & Knitting & recommendations & Celebrities Professionais Need in india Made Easy
Prime Now Amazon Pholos P!§me \.i’i<ieo Sirect Sho;>be;> Amazon Warehouse Whoie Foods Market Withoutabox
FREE 2-hour De|ivery Uniimited Photo Storage Video Distribution Designer Great Deals on America‘s Healthiest Submit to
on Everyday items Free With Prime Made Easy Fashion Brands Quality Used Producis Grocery Store Fiim Festivais
Wcoti Zep;)os Soue_.com Suhser:?:)e with Amazon Pi§iPack Amazon Renewed Amazon Second Chance
Deals and Shoes & Shop Oniine in Disoover & try Pharmacy Simplined Refurbished products Pass it on, trade it in,
Shenanlgans Ciothing the Middie East subscription services with a warranty give it a second life

Condit§ons of Use Privacy Notice

lnterest~Basen" Ads © 1996-2018, Amazon.com, inc. or its affiliates

https://www.amazon.oomlABWaters-Softener-UPGRADED-Stainless-Connectors/dplB071GZ785Uref=sr_1_46?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177332&$¢=1-46&key_.. 13/14

1218/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener w/UPGRADED iRON REMOVAL + Hardness test + install Kit + 2 Stainless Steel Connectors - - Amazon.com

https://www.amazon.oom/ABCwaters-Softener-U PGRADED-Stainiess-Connectors/dp/B071 GZ788L/ref=sr_1_46?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177332&sr=1-46&key... 14/14

12l18l2018 ABCwaters built Fleck 5600sxt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

 

… ._r_ry£g.m_e Tools & Home improvement v softener 5 days left h _
EN Heiio_ sign in 0
YourAmazon.corn i_ast~l\/iinute Deals - easiest/sit §§ mate ii $rders `t”s";; items v Cart

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting 8 Cei|ing Fans Kitchen & Bath Fixtures Smart Home

;. . '\.
§§ j tip to 25% off select power and hand tools Sth now ii

< Back to search results for "softener"

ABCwaters built Fleck 5600$xt 48,000 Water Softener with Speciai Purolite SST-60 Resin Combo with

an Upflow Carbon Filtration System

by ABCwaters
Be the first to review this item

` Price: $1,429.99 & FREE Share
‘n' Shipping
_ _ Get $50 off instantly: Pay $1 1429-99
2 $1,379.99 upon approval for the & FREE Shipping
" Amazon Rewards Visa Card- Get it as soon as Dec. 26 - Jan. 2
h _ when you choose Expedited
Expected to arrive after shipping at checkout_
Christmas. Need a gift quickly?
|*£ Serid the gift of Prime or an m Stock
Amazon Gift Card by email or Ships from and Sold by
_ text message‘ 602achATER.
installation options: Expert
replacement + haul away | See Qty: 1 v

"' more options for first-time
5 installation More options
$1,429.99 + Free Shipping

‘E __ Aa'dt}§¢§r{ _`

https:/Iwww.amazon.oomlABO~aters-5600sxt-Softener-Puroiite'Fiitrationldp/BO?FMKR97L/ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177349&sr=1-57&keywords=so... 1/12

 

12/18/2018

 

 

Without expert installation z

Expert replacement
installation
+$436.72 per unit

See more

COMPLE|'E PACKAGE
OVERV|EW - Complete turn-
key package that combines a
whole house Water Softener
& Upflow Carbon Filtration
System, We preload this water
softener with Purolite's SST-
60 premium resin. Our
package also includes value-
added items such as our
installation kit, install guides
that are easy to follow and
technical support to simplify
your experience. We believe
this is package provides the
highest value when compared
to the market.

WATER SOFTENER - Whole
house water softener for
households of 2 to 5 people
or 48,000 grain capacity. This
water softener is special. We
use a premium grade SST-60
high efficiency water
softening resin by Purolite.
The softener is digitally
controlled by the Fleck
5600$xt meter valve. This
package also includes

ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upfiow Carbon Fi|tration System - - Amazon.com

Turn on 1-Click ordering for this browser
Deliver to Scottsdale 85251

Add to List

k Tier'i

The Quality You
Expect, The Price
You Deserve.

 

Tier1 48,000 Grain High E‘Fficiency
Digital Water Softener for Hard Water

20
$499.00

Ad feedback

https://www.amazon.com/ABCwaters-SSOOsxt-Softener-Puro|ito-Fi|tration/dp/BO?FMKRS?L/ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 545177349&sr=1-57&keyw0rds=so.. .

2/12

1218/2018

https:l/www.amazon.oomlABCwaters-SSOOsxt-Sottener-Puro|ite-Filtration/dp/BO?FMKR97L/ref=sr_1_57?m=AZSLMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177349&sr=1-57&keyw0rds=so...

ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Special Purolite SST-60 Resin Combo with an Upliow Carbon Fi|tration System - - Amazon.com

technical installation support
by experts through a source of
contact (phone, email, text,
video). The Fleck valve
includes a 5 year warranty.
Recommended Service Flow
up to 1 2 GPM.

UPFLOW CARBON
FlLTRATlON Eco-friendly
upflow design provides
efficient filtration without the
need to backwash. Greener
water filtration and cleaner,
safer water is a breeze with
our carbon tank filter system.
1.5 cubic ft. High Activity
Carbon Media - Carbon media
is a natural media derived
from coconut shells that
removes water contaminants
through absorption.

UPFLOW CARBON

CO NTAM|NANT REMOVAL
Removes a wide range of
contaminants including
chlorine and chloramines,
pesticides, herbicides,
organics, MTBE, and THM. lt
also removes most other
chemicals, tastes and odors,
and is an excellent system for
general filtration.
GUARANTEED SAT|SFACI'|ON.
We guarantee satisfaction
with our product and
customer service or get your
money back. We pride
ourselves in providing a hassle
free consumer experience. We

3/12

12l18l2018 ABCwaters built Fleck 56003xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upf|ow Carbon Filtration System - - Amazon.com

offer a 60 day return policy
with money back guarantee.
Systems are assembled with
NSF approved parts, filters
and media. NEED WATER
CONNEC|'ORS? Copy and
Paste this AS|N to find
connectors for this package -
BO74T'| L717.

) See more product details

Compare with similar items

New ('t} from $1,429.99 & FREE
shipping

Ad feedback

Sponsored products related to this item

htlps://www.amazon.oorTl/ABCwaters-SGOOSXt-Scflener-PurO|ite-Filtl?ation/dp/BO?FMKR97Uref=Sr_1_57?m=A2$LMP9VZK612L&s=merchanl-i'(ems&ie=UTFS&qid=1545177349&$!=1-57&keyw0rds=50 . . . 4l12

1218/2018

 

Bounce Fabric Softener
Dryer Sheets for Static
Control, Outdoor Fresh
Scent, 120 Count

29
$5.70

Downy Ultra April Fresh
Liquid Fabric Conditioner
Smart Pouch, Fabric
Softener - 48...

351
$‘l 5.99

Customers also shopped for

 

CuZn UC-ZOO Under
Counter Water Filter - SOK
Ultra High Capacity - Made
in USA

454
$119.95

Customers who viewed this item also viewed

https://www.amazon.oom/ABCwaters-5600$xt-Softener-Purolite-Filtrationldp/B07FMKRQ?L/ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177349&sr=1-57&keyw0rds=so...

APEC WFS-1000 Super
Capacity Premium Quality
3 Stage Under~$ink Water
Fiiter System

265

$136.36

/\_

\

'2" ' -\r -
-
":`X‘jn_' `.. A~t;`fp

. 0
w _-.:/ f `.'_
. , c___*_,

Downy Nature Blends
Liquid Fabric Conditioner
& Softener, Honey
Lavender, 2 Count

54
$11.98

iSpring RCC7AK-UV Deluxe

Under Sink 7-Stage

Reverse Osmosis Drinking

Water Filtration System...
348

$297.49

wr (r¢“'rU

“.__ \z 1'5"`")
-..`__ : - ' f

Downy Free & Gentle
Liquid Fabric Conditioner
(Fabric Softener), 34 fl.oz,
(Packagi...

~...

159
$17.94

NU Aqua Platinum Series
Deluxe High Capacity
1OOGPD 5-Stage Under
Sink Reverse Osmosis...

63
$144.95

ABCwaters built Fleck 56003xt 48, 000 Water Softener with Speciai Purolite SST-GO Resin Combo with an Uptiow Carbon Fi|tration System - - Amazon.com

§ oocron
5$.;,**'.“£:;~'§2

“GULAR
--
$»\ud kilo-not

w¢.mmnu
emil-ha-

   
  

§

Colace Regular Strength
Stool Softener 100 mg
Capsules 60 Count
Docusate Sodium Sto...
353
$1 5.97
Ad feedback

1

ABCwaters 56005xt Fleck
Softener and Carbon Filter,
Black

35
$'|,069.98

5/12

12l18l2018 ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Special Purolite SST-SO Resin Combo with an Upf|ow Carbon Filtration System - - Amazon.com

jil .lil ll l

ABCwaters 56005xt Fleck ABCwaters built Fleck Fleck SSOOSXT 48,000 ABCwaters built Fleck

 

Fleck SGOOSXT 64,000
Softener and Carbon Filter, 56005xt 64,000 Water Grain Water Softener 5600$xt 48,000 Water Grain Water Softener
Black Softener with Special Digital SXT Metered Whole Softener with Upflow Digital SXT Metered Whole

»- l »--l . . v l.. now ¢-

Special offers and product promotions

~ No interest if paid in full within 12 months with the Amazon.com Store Card on any purchase totaling $599 or more. Apply now.

Have a question?

Find answers in product info, Q&As, reviews

 

Compare with similar items

 

1 1

https://www.amazon.oom/ABCwaters-SGOOsxt-Softener-Puro|ite-Fi|trationldp/B07FMKR97L/ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177349&sr=1-57&keywords=so... 6/12

12l18l2018

Customer Rating
Price

Shipping

Sold By

item Dimensions

Product description

ABCwaters built Fleck 5600$xt 48l 000 Water Softener with Special Purolite SST-GO Resin Combo with an Uptiow Carbon Fiitration System - '- Amazon.com

This item ABCwaters built

Fleck 5600$xt 48,000 Water
Softener with Special Purolite
SST-GO Resin Combo with an

Upflow Carbon Filtration
System

Addto Cart `

(0)
$1 ,42999
Eligible for FREE Shipping
6023bCWATER

25x25x64in

ABCwaters built Fleck
5600$xt 64,000 Water

Softener with Speciai Purolite
SST-60 Resin Combo with an

Upflow Carbon Filtration
System

` Add to Cart

(0)
$1 ,58999
Eligible for FREE Shipping
6OZabCWATER

25x25x64in

ABCwaters SSOOsxt Fleck
Softener and Carbon Filter,
Black

|
Add to Cart l

(35)
$‘| ,06999
Eligible for FREE Shipping
602achATER

54x10x10in

Fleck SGOOSXT 48,000 Grain
Water Softener Digital SXT
Metered Whole House System

il Addto carr

(445)

$ 57 327
Eligible for FREE Shipping
SOZabCWATER

27x17x62in

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Combo Package - Whole House
Water Softener and Upflow Carbon Filtration System: Technical Details: Fleck on-demand digital meter 5600 SXT valve, black 10" diameter PG 2.5T, black
brine tank w/ safety float. Fleck bypass valve (#60049) & 1" male threaded yoke connection (#18706-01). 4' of drian line included. 48,000 grain / 1 .5 cubic
feet of Purolite SST-GO resin. (1) Hardness Test & install Bag of Goodies. Upflow carbon filtration: black 10" diameter tankl simple in & out valve, bypass
valve & 1.5 cubic feet of Carbon Media Manufacturer Warranties: Fleck 5600$xt: 5 Year M|NERAL & BRlNE TANKS - Whole house system is built using 2
American made tanks. (2) Black 10" diameter mineral tank and (1) Black standard brine tank with a salt capacity of up to 150 lbs. All tanks backed by a 10
year warranty. Other colors are also available upon request.

Product information

Technical Details

Part Number

Product Dimensions

Additional information

ABC-COMB-SST-SO

25 x 25 x 64 inches

Customer Reviews

BO7FMKR97L

Be the first to review this item
0.0 out of 5 stars

ht‘tps:llwww.amazon.comlABC\valers-SGOOSXt-Sof'lener-PurOlile-Fiitration/dp/BO?FM KR97L/ref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177349&sr=1-57&keywords=so . . . 7/12

12/18/2018 ABCwaters built Fleck 5600sxt 48, 000 Water Soitener with Special Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

F‘°W Rate 12 GPM Best sellers Rank #369,829 in Tools & Home
Batteries lncluded? No Improvement (See top 100)

#240 in Tools & Home
Batteries Required? No

improvement > Kitchen & Bath
Fixtures > Water Fi|tration &
Softeners > Water Softeners

Shipping information Vlew shipping rates and policies
Date First Available Juiy 16, 2018
Warranty & Support
Product Warranty: For warranty information about this product, please click
here
Feedback

if you are a seller for this product, would you like to suggest updates
through seller support?

Would you like to tell us about a lower price?
Re|ated VideO Shorts (0) Upload your video

Be the first video

Your name here

Sponsored products related to this item

https://www.amazon.oorr\lABCwaters-BSOOsxt-Soitener-Purolite-FiitrationldplBO7FMKR97L/ref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 545177349&sr=1-57&keywords=so... 8/1 2

1218/2018 ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

       

Discount Water Softeners Aquasana 1 O-Year, Aquasana 10-Year, Whirtpool WHESSO 30,000 Tier1 48,000 Grain
48,000 Fleck 5600SXT 1,000,000 Gallon Whole 1,000,000 Gallon Whole Grain Water Softener - Capacity Water Softener +
Water Softener, Grains, House Water Filter with House Water Filter with Built in USA - Salt Saving S-Stage Reverse Osmosis
Blue Professional |nsta... Salt-Free Softener... Technolog... Drinking Water...

'i 56 22 ‘i 4 6
$547.00 $705.60 $1,688.56 $529.52 $61 9.99

Ad feedback

PRIME ORlGlNAL

__ lll\\\\_

` ="e mms or nesnm, '

 

Ad feedback
Customer Questions & Answers

See questions and answers

https:l/www.amazon.oomlABCwaters-SGOOSXt-Softener-Purolite-Fiitrationldp/BO?FMKR97Uref=sr__1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177349&sr=1-57&keywords=so... 9/12

12/18/2018 ABCwaters built Fleck 5600sxt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fi|tration System - - Amazon.com

No customer reviews

5 Star
4star
3 star
2 star
1 star

Review this product

Share your thoughts with other customers

Write a customer review

O°/o
O°/o
O°/o
O°/o
O°/o

 

https:/Am~w.amazon.comlABO~aters-SSOOSXt-Soitener-Puro|ite-FiitrationldplBO?FMKR97LInef=sr_1_57?m=AZSLMP9VZK612L&s=merohant-items&ie=UTFB&qid=1545177349&$:=1-57&keywords=s...

10/12

12l18l2018

 

   
 

 

 

Careers

Biog

About Amazon
Press Center
investor Re|ations

Amazon Devices

_ 1 Stone &Beam

incredibly Soft
Flonnel Sheets

SHOP NOW

  

 

Ad feedback

   

Seii on Amazon

Seii Under Pr§vate B€aods
Seii on Amazon Handmade
Seii Your Services on Amazorz
Seii on Amazozz Buslness

Sei! Your Apps eo Amazon

Besome an Af§§late

 

w
s l
m
/\
§§
W
\~/
w

ease §%yee§t referee
Amazon Rewards Visa S§gnature Cards
Amazon.com Store Card

Amazon Busir;ess Card

Amazon.com Corporate Credit Lirze
Sho;) with Points

Credit Card Merketpiace

Reioad Your Baiance

ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Special Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

prime
Vj

TRY PR|ME NOW

Ad feedback

§..e; bia §-§e§z> "'§'otz

Your Accoant

Your Orders

Shipping Rates & Policies

Amazon Prime

Returns & Rep|acements

Menage Your Content and Devices

Amazon Assistant

https:/Iwww.amazon.oomlABCwaters-SSOOsxt-Softener-Puroiite-Fiitrationldp/BO7FMKR97Uref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177349&sr=1-57&keywords=s... 11/12

12l18l2018

ABCwaters built Fleck 5600sxt 48, 000 Water Softener with Speciai Purolite SST-GO Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com
A<§vet'?:ise Your Produc!s

 

 

 

Amazon Carrency Convertet Heip
Sei§~Publtsh with Us
) See ali
» d [ .
Engiish i United States

Amazon Mus§c Amazon Advenis§ng Amazon Drive épm AaeEocks ACX A§exa
Stream millions Find, attract, and Cloud storage Scote deals Books, art Audiobook Pub|ishing Actionabie Anaiytics
of songs engage customers from Amazon on fashion brands & coilectibies Made Easy for the Web

Amazon Business
Everything For
Your Business

Amazon Web Services
Scaiabie Cloud
Computing Services

East Daae
Designer Men's
Fashion

Prime Now
FREE 2-hour De|ivery
on Everyday items

Wootl
Deals and
Shenanigans

AmazonFre-s‘n
Grocen'es & More
Righi To Your Door

Audibie
Downioad
Audiobooks

Fabric
Sewing, Quiiting
8. Knitting

Amazon Photos
Uniimited Photo Storage
Free With Prime

Zaopos
Shoes &
C|othtng

Amazon@lobai
Ship Orders
lntemationa|iy

Book Deposii:ory
Books With Free
Delivery Woridwide

Goodrea§s
Book reviews
& recommendations

Prime V§deo Direct
Video Distribution
Made Easy

Souq com
Shop Ontine in
the Middie East

Con<t`it§o:zs of Use Pz'§vacy Notit;’e

Home Se:’v§ces
Handpicked Pros
Happiness Guarantee

Bo)< Offu;e Mojo
Find Movie
Box Ofiice Data

iM D`:)
Movies, TV
& Ceiebn'ties

Shopt)op
Designer
Fashion Brands

Sobscribe with Amazon
Discover & try
subscription services

Amazon inspire
Digital Educational
Resources

Com§Xoiogy
Thousands of
Digital Comit$

iMDbil’='e
Get info Enterlainment
Professionais Need

Amazoa Warehouse
Great Deals on
Quaiity Used Products

P§ EiF’aci»<
Pharmacy Simpiified

Amazon Rapids
Fun stories for
kids on the go

Create$oace
indie Pn'nt Pub|ishing
Made Easy

3 sng§ee_com
Shop Oniine
in india

Who§e Foods Mar§<e-€
Ameriol's Heaithiesl
Grooery Store

Amazon Renewed
Refurbished products
with a wananty

interes§~Baseo` Ads © 1996-2018, Amazon.com, ince or its afiiiiates

Amazon Restaorants
Food delivery from
local restaurants

DPRevievv
Digital
Photography

K§ndle Diteci' Pub|ishing
indie Digital Pub|ishing
Made Easy

Withouta’oo)<
Submit to
Fiim Festivais

Amazon Secono‘ Chance
Pass it on, trade it inl
give it a second life

https://www.amazon.com/ABCwaters-SGOOsxt-Softener-Purolite-Fiitratjonldp/BO?FMKR97Uref=sr_1H57?m=AZSLMPQVZKS12L&s=merchant-items&ie=UTFB&qid=1545177349&sr=1-57&keyw0rds=s... 12/12

12l18l2018 ABCwaters built Fleck 5600sxt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upf|ow Carbon Fiitration System - - Amazon.com

_ n m Prime Tools & Home improvement v Softener

 

EN Heno sign in 0
YourAmazon.oom tast~iviinute Deais v Ass€)eet 31 Lists ' Qrt§ers ""z"z°y §?’z'§ree v Cart

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

ap '-
;FI) § Up to 25% off select power and hand tools 5th now -

< Back to search results for "softener"

ABCwaters built Fleck 5600$xt 48,000 Water Softener with Special Purolite SST-GO Resin Combo with

an Upflow Ca rbon Filtration System
by ABCwaters
Be the first to review this item

` Price: $1,429.99 & FREE Share
sol Shipping
.- '_~| Get $50 off instantly: Pay $1 1429'99
21 $1,379.99 upon approval for the & FREE Shipping
' Amazon Rewards Visa Card- Get it as soon as Dec. 26 - Jan. 2
m Ex _ when you choose Expedited
peded to amve after Shipping at checkout.
Christmas. Need a gift quickly?
_ ‘\ Send the gift of Prime or an m Stock_
Amazon Gift Card by email or Ships from and sold by
_ ' text message‘ 602abchTER.
installation options: Expert
replacement + haul away | See Qty: 1 v
" ' more options for first-time
installation More options

$1,429.99 + Free Shipping

ila = Add to Cart

https://www.amazon.oon'ilABCwaters-SGOOSXt-Softener-Purolite-Filtrationldp/BO?FM KR97L/ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1 5451 77349&sr=1-57&keywords=so . . . 1/12

 

 

12l18l2018

 

 

Without expert installation

Expert replacement
installation
+$436.72 per unit

See more

COMPLETE PACKAGE
OVERV|EW - Complete turn-
key package that combines a
whole house Water Softener
& Upflow Carbon Filtration
System. We preload this water
softener with Purolite's SST-
60 premium resin, Our
package also includes value-
added items such as our
installation kit, install guides
that are easy to follow and
technical support to simplify
your experience. We believe
this is package provides the
highest value when compared
to the market.

WATER SOl-`l`ENER - Whole
house water softener for
households of 2 to 5 people
or 48,000 grain capacity. This
water softener is special. We
use a premium grade SST-60
high efficiency water
softening resin by Purolite.
The softener is digitally
controlled by the Fleck
5600$xt meter valve. This
package also includes

ABCwaters built Fleck 56005xt 48, 000 Water Softener with Special Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

Turn on 1-Ciick ordering for this browser
Deliver to Scottsdaie 85251

Add to List

- . /2/ Tier‘i

The Quality You
Expect, The Price
You Deserve.

 

Tier1 48,000 Grain High Eff`lciency
Digital Water Softener for Hard Water

20
$499.00

Ad feedback

https:llwww.amazon.conVABONaters-SSOOsxt-Softener-Purolite-Fiitration/dp/BO7FMKR97L/ref=sr_1_57?m=A28LMP9VZK612L&s=merd'lant-items&ie=UTFS&qid=1545177349&sr=1-57&keywords=so...

2/12

12l18l2018

https://www.amazon.comlABCwaters-SGOO$xt-Softener-Puroiite-Fiitrationld p/B07FM KR97L/ref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177349&sr=1-57&keywords=so. ..

ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upf|ow Carbon Fiitration System - - Amazon.com

technical installation support
by experts through a source of
contact (phone, email, text,
video). The Fleck valve
includes a 5 year warranty.
Recommended Service Flow
up to 1 2 GPM.

UPFLOW CARBON
FiLTRATiON Eco-friendly
upflow design provides
efficient filtration without the
need to backwash. Greener
water filtration and cleaner,
safer water is a breeze with
our carbon tank filter system.
1.5 cubic ft_ High Activity
Carbon Media - Carbon media
is a natural media derived
from coconut shells that
removes water contaminants
through absorption.

UPFLOW CARBON
CONTAM|NANT REMOVAL
Removes a wide range of
contaminants including
chlorine and chloramines,
pesticides, herbicides,
organics, MTBE, and THM. it
also removes most other
chemicals, tastes and odors,
and is an excellent system for
general filtration.
GUARANTEED SATlSFAC|'lON.
We guarantee satisfaction
with our product and
customer service or get your
money back. We pride
ourselves in providing a hassle
free consumer experience. We

3/12

12/18/2018 ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

offer a 60 day return policy
with money back guarantee
Systems are assembled with
NSF approved parts; filters
and media. NEED WATER
CONNEC|'ORS? Copy and
Paste this ASiN to find
connectors for this package -
B074T1L717.

> See more product details

Compare with similar items

New (1) from $1,429.99 & FREE
shipping.

Ad feedback

Sponsored products related to this item

https:llwww.amazon.com/ABCwaters-SSOOsxt-Softener-Puro|ite-Fiitration/dp/BO?FMKR97L./ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 5451 77349&sr=1-57&keywords=so . . . 4l1 2

12l18l2018

 

Bounce Fabric Softener
Dryer Sheets for Static
Control, Outdoor Fresh
Scent, 120 Count

Downy Ultra April Fresh
Liquid Fabric Conditioner
Smart Pouch, Fabric
Softener - 48...

29 351
$13.99

$5.70

Customers also shopped for

 

l \‘»-’q
i

il 'rrp
lied

CuZn UC-200 Under
Counter Water Filter - 50K
Ultra High Capacity - Made
in USA

%_

‘_z==-.M-
"" sset§§;§q
"\

r_,__
,

e.._._
\.

APEC WFS-1000 Super
Capacity Premium Quality
3 Stage Under-Sink Water
Filter System

454 265

$119.95 $136.36

Customers who viewed this item also viewed

Downy Nature Blends
Liquid Fabric Conditioner
& Softener, Honey
Lavender, 2 Count

54

$11.98

 

iSpring RCC?AK-UV Deluxe

Under Sink 7-Stage

Reverse Osmosis Drinking

Water Filtration System...
348

$297.49

Downy Free & Gentle
Liquid Fabric Conditioner
(Fabric Softener), 34 fl.oz,
(Packagi...

1 59
$17.94

 

NU Aqua Piatinum Series

Deluxe High Capacity

1OOGPD 5-.Stage Under

Sink Reverse Osrnosis...
63

$144.95

ABCwaters built Fleck 56005xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - ~ Amazon.com

DO`C TOR
mdw~:-¢o

v-r \-»u¢ »»-¢

‘ mm .
NENGTH'

sloo\ So¢\mr
¢M'¢I_W'm

 

\ mwl
Colace Regular Strength
Stool Softener 100 mg
Ca psuies 60 Count
Docusate Sodium Sto...
353
$1 5.97
Ad feedback

ABCwaters 5600$xt Fleck
Softener and Carbon Filter,
Black

35
$1,069.98

https://www.amazon.00m/ABCwaters-SGOOSXt-Softener-Puroiite-Fiitrationldp/BO7FMKR97iJref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177349&sr=1-57&keyw0rds=so... 5/12

12/18/2018 ABCwaters built Fleck 5600sxt 48, 000 Water Softener with Speciai Purolite SST-SO Resin Combo with an Upflow Carbon Filtration System - - Amazon.com

‘" il '

ABCwaters 56005xt Fleck ABCwaters built Fleck Fleck 5600$XT 48,000 ABCwaters built Fleck Fleck 5600$XT 64,000
Softener and Carbon Filter, SBOOsxt 64,000 Water Grain Water Softener 56005xt 48,000 Water

Black Softener with Special Digital SXT Metered Whole Softener with Upflow

_._ n . ,-¢--_ »-n -»

 

Grain Water Softener
Digital SXT Metered Whole

.- .- l .-l. . l¢»\n, ¢-

Speciai offers and product promotions

o No interest if paid in full within 12 months with the Amazon.com Store Card on any purchase totaling $599 or more. Apply now.

Have a question?

Fitzc¥ answers in product info, Q&As, reviews

Compare with similar items

jil . il jil II.

https://www.amazon.oomlABC,\ivaters-56005xt-Softener-Puroiite-Fiitrationldp/BO7FMKR97L/ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177349&sr=1-57&keywords=so... 6/12

 

12l18l2018

Customer Rating

Price

Shipping
Sold By

item Dimensions

Product description

ABCwaters built Fleck 5600sxt 48, 000 Water Softener with Special Purolite SST-60 Resin Combo with an Upiiow Carbon Fiitration System - ~ Amazon.com

This item ABCwaters built

Fleck 5600$xt 48,000 Water
Softener with Special Purolite
SST-60 Resin Combo with an

Upflow Carbon Filtration
System

` Add to Cart l

(O)
$1 ,42999
Eligible for FREE Shipping
SOZachATER

25x25x64in

ABCwaters built Fleck
5600$xt 64,000 Water

Softener with Special Purolite
SST-60 Resin Combo with an

Upflow Carbon Filtration
System

l Add to Cart !

(O)
$1 , 58999
Eligible for FREE Shipping
6023bCWATER

25x25x64in

ABCwaters 56005xt Fleck
Softener and Carbon Filter,
Black

i Add to carr

i35i
$1 ,06999
Eligible for FREE Shipping
BOZabCWATER

54x10x10in

Fleck SGOOSXT 48,000 Grain
Water Softener Digital SXT
Metered Whole House System

 

Add to carr

(445)

$57327
Eligible for FREE Shipping
602achATER

27x17x62in

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Combo Package - Whole House
Water Softener and Upflow Carbon Filtration System: Technical Details: Fleck on-demand digital meter 5600 SXT valve, black 10" diameter PG 2.5T, black
brine tank w/ safety float. Fleck bypass valve (#60049) & 1" male threaded yoke connection (#18706-01). 4' of drian line included. 48,000 grain / 1 .5 cubic
feet of Purolite SST-60 resin. (1) Hardness Test & install Bag of Goodies. Upflow carbon filtration: black 10" diameter tank, simple in & out valve, bypass
valve & 1.5 cubic feet of Carbon Media Manufacturer Warranties: Fleck 5600$xt: 5 Year M|NERAL & BRlNE TAN KS - Whole house system is built using 2

American made tanks. (2) Black 10" diameter mineral tank and (1) Black standard brine tank with a salt capacity of up to 1 50 lbs. All tanks backed by a 10
year warranty. Other colors are also available upon request.

Product information

Technical Details

Part Number

Product Dimensions

Additional information

ABC-COMB-SST-SO

25 x 25 x 64 inches

Customer Reviews

BO7FMKR97L

Be the first to review this item
0.0 out of 5 stars

https://www.a mazon.oom/ABCwaters-BSOOsxt-Softener-Puroiite-Fiitration/dp/B07FMKR97LIref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1 545177349&$|=1 -57&keywords=so . .. 7/12

12l18l2018 ABCwaters built Fleck 5600sxt 48, 000 Water Softener with Special Purolite SST-60 Resin Combo with an UpliowCarbon Fiitration System - - Amazon.com

Flow Rate 12 GPM Best sellers Rank #369,829 in Tools & Home
Batteries included? No |mprovement (See top 100)

#240 in Tools & Home
Batteries Required? No

improvement > Kitchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

Shipping information Vlew shipping rates and policies

Date First Available July 16, 2018
Warranty & Support
Product Warranty: For warranty information about this product, please click
here
Feedback

if you are a seller for this product, would you like to suggest updates
through seller support?

Would you like to tell us about a lower price?
Re|ated VideO ShOl'tS (0) Upload your video

Be the first video

Your name here

Sponsored products related to this item

https://www.amazon.comlABQNaters-SGOOsxt-Sottener-Purolite-Fiitrationld p/BO7FM KR97L/ref=sr_1_57?m=AZSLMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177349&sr=1-57&keywords=so . . . 8/12

12l18/2018 ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-GO Resin Combo with an Upfiow Carbon Fiitration System - - Amazon.com

 

Discount Water Softeners Aquasana 10-Year, Aquasana 10-Year, Whirlpool WH E530 30,000 Tier1 48,000 Grain
48,000 Fleck 5600SXT 1,000,000 Gallon Whole 1,000,000 Gallon Whole Grain Water Softener - Capacity Water Softener +
Water Softener, Grains, House Water Filter with ¥-louse Water Filter with Built irl USA - Salt Saving 5-Stage Reverse Osmosis
Blue Professional |nsta... Salt-Free Softener... Technoiog... Drinking Water...

1 56 22 'l 4 6
$547.00 $705.60 $1,688.56 $529.52 $61 9.99

Ad feedback

PRIME ORIGINAL

lllil“

s m “'tllEs.'n”

i"

 

Ad feedback
Customer Questions & Answers

See questions and answers

https:l/www.amazon.comlABOlvater's-SSOOsxt-Softener-Purolite-Fiitrationldp/BO?FMKR97L/rei&sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177349&sr=1-57&keywords=so. .. 9/12

12l18l2018 ABCwaters built Fleck 5600sxt 48l 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fi|dation System - - Amazon.com

No customer reviews

5 star 0%
4 star 0%
3 star o%
2 star 0%
1 star n _ 0%
Review this product

Share your thoughts with other customers

Write a customer review

https;imww.amazon_mrniAEijaiers-SG|]Osxt-Softener-Pu roiite~i-“litration!dprD? FMKRQTLiref=sr_‘i__§??m=AQSLM P9VZK61ZLB.s=mermant-'rterne&ie=UTFB&qid=‘iS#le 77349&sr=1 ~578\keywords=s . ,.

10/12

12l18l2018 ABCwaters built Fleck 56005xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upliow Carbon Fiitration System - - Amazon.com

 

c Stone <S;’Beam

incredibly Soft
Flonnel Sheets

SHOP NOW

Ad feedback

 

 

  

 

 

prime
\.._...F~'J

TRY PRIME NOW

 

     

Ad feedback
"-_§` §
§ § ess § Wes§ee§ §§s;:§est:: §ee§, §;§s t§e§§.:z c
Careers Seii on Amazon Amazon Rewards Visa Signatote Cards Your Accotlnt
Biog Seii Under Private Btartds Amazon.com Store Card Your Orders
About Amazon Seii on Amazoe tiendmade Amazon Business Card Shipping Rates & Po§icies
Press Ceeter Se§i Your Serv§oes on Amazon Amazon.com Corporate Credit Line Amazon Prime
investor Reiations Seii on Amazon Bastness Sizep With Psists Retuzr;s & Repiacements
Amazon Dev§ces Seii Your Apps err Amazon Credit Card i\iarketplaoe Manage Your Content and Devices
Become an Affi§§aie Reioao Your Balance Amazon Assistarlt

https://www.amazon.oom/ABWaters-SSOOSXt-Softener-Purolite-Fi|tration/dp/BO7FMKR97L/ref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177349&sr=1-57&keywords=s... 11/12

1Z18/2018

ABCwaters built Fleck 56005xt 48, 000 Water Softener with Special Purolite SST-SO Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

 

 

 

Advertise Your Products Amazon erency Converter Heip

Selt-Pubiistz with Us

z See ali

'I Engiish l United States

Amazos ?\rios§c Amazon Advertis§ng Amazon Drive Gpm Ape§oci<s ACX A§exa
Stream millions Find, attract, and Cloud storage Soore deals Books, art Audiobook Pub|ishing Actionabie Anaiytics
of songs engage customers from Amazon on fashion brands & ooilectibles Made Easy for the Web
Amazon Business Amazoni:resh AmezosG§ot)ai Home Services Amazon inspire Amazon Repids Amazon Restaurants
Everything For Grooeries & More Ship Orders Handpicked Pros Digital Educational Fun stories for Food delivery from
Your Business Right To Vour Door internationally Happiness Guarantee Resources kids on the go local restaurants
Amazon Web Services Auo‘§t>§e Book Depos§tory Box Offrce Moio ComiXoiogy CreateSpace DPReview
Scalabie Cloud Downioad Books With Free Find Movie Thousands of indie Pn'nt Pub|ishing Digital
Compuiing Services Audiobooks De|ivery Woridwide Box Offrce Data Digital Comics Made Easy Photography
East Dane Fabric Goooreaos iMD`o lM§JbPro Juegiee.com K§ndle Direci' Pub!ish§n§
Designer Men's Sewing, Quilting Book reviews Movies, TV Get into Entertainment Shop On|ine indie Digital Pub|ishing
Fashion & Knitting & recommendations & Ce|ebrities Professionais Need in india Made Easy
Prime Now Amazon Photos Frime Video Direc'r Shop"oop Amazon Warehouse W;"=oie Foods Mari<e-t Withoutabox
FREE 2-hour De|ivery Uniimited Photo Storage Video Distribution Designer Great Deals on Ameriw's Heaithiest Submit to
on Everyday items Free With Prime Made Easy Fashion Brands Quality Used Products Grocery Store Flim Festivais
Wcoti leases Souq com Sot)scnbe with Amazon PitiPack Amazon Reoewe;t Amazon Secono` Chance
Deats and Shoes & Shop On|ine in' Discover & try Pharmacy Simp|ihed Reiufb'l$hed DFOUHCE PBSS if On. trade il in.
Shenanigans Clothing the Mido|e East subscription services with a warranty give it a second l'rfe

§on<iitiorzs cf Use Pr§vacy Notice

interest~Base<i At§s © 1996-2018, Amazon.com, inc. or its afiiliates

https://www.amazon.oom/ABCwaters-5600sxt-Softener-Puroiite-FiitrationldplBO7FMKR97Uref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177349&sr=1-57&keywords=s.._ 12/12

12l18l2018 ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-GO Resin Combo with an Upflow Carbon Filtration System - - Amazon.com

 

l
l Lry Prime Tools & Home improvement v Softener 5 days 1eft
EN serio srgnrn 0
Your/Amazon.com i_ast~Minute Deais Asoeest & t§sts v Grders fry Prime v Cart

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

.'* ‘
§§ § Up to 25% off select power and hand tools 5th now *

< Back to search results for "softener"

ABCwaters built Fleck 5600$xt 48,000 Water Softener With Special Purolite SST-60 Resin Combo with

an U pflow Ca rbon Filtration System
by ABCwaters
Be the first to review this item

Price: $1,429.99 & FREE Share
Shipping

Get $50 off instantly: Pay $1 1429-99

$1,379.99 upon approval for the & FREE Shipping

Amazon Rewards Visa Card- Get it as soon as Dec. 26 - Jan. 2

when you choose Expedited
Expected to arrive after

 

Shipping at checkout.
Christmas. Need a gift quickly?
Send the gift of Prime or an m Stock
Amazon Gift Card by email or Ships from and Sold by
": `:j_ 1_"' text message‘ 602achATER.
` ' installation options: Expert
replacement + haul away | See Qty: 1 v

$1,429.99 + Free Shipping

Add to Cart

 

"' more options for first-time
installation More options

 

https:llwww.amazon.com/ABOuaters-SSOOSXt-Sofiener-Purolite-FiitrationldplBO?FMKR97LJref=sr__1__57?m=AZSLMP9VZK61 2L&s=merchant-items&ie=UTFB&qid=f 545177349&sr=1-57&keywords=so. , . 1/12

1218/2018 ABCwaters built Fleck 5600sxt 48, 000 Water Softener with Special Purolite SST-GO Resin Combo with an Upf|ow Carbon Fi|tration System - - Amazon.com

 

Without expert installation

   
 
 
 
      

,.. Expert replacement
installation
+$436.72 per unit

. _ _ _... ___ ___@@M

Valve re Mineral Tanl<

.
` \»o g~¢-

| *':z,. -..

'__ _` A-t.sw».mw~.~.a»

f }’-- z l` ,.,. l
l il :__... .~..._.___\._....
y - |
. ' . . wl
. __...__
g \W.._,.W..,.., _
_-‘“"
n -- - ..--.- "d_'-,- n k .
`;:'.'.T`. a¢"’“ w»“‘
M§*;._Mu\\
j .~.1..- sa¢\¢" !,

602 wATER
“g_._"$)

Water Treatment
Done Right!

 

 

‘£"nmnt m\-l.! ... _’ ..
\»-=¢~'L\¢» -W

______F__.h_M

___ ___ -_.._. ,_ _..3.__..J

controlled by the Fleck
5600$xt meter valve. This
package also includes

 

Turn on 1-Click ordering for this browser
Deliver to Scottsdale 85251

Add to List

355 Tier1

The Quality You
Expect, The Price
You Deserve.

 

Tier1 48,000 Grain High Eft`lciency
Digital Water Softener for Hard Water

20
$499.00

Ad feedback

https://www.amazon.oomlABO~aters-SSOOsxt-Softener-Purolite-Fi|trationldp/BO7FMKR97L/rehsr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=t545177349&sr=1-57&keywords=so...

2/12

12l18l2018

https:l/www.amazon.oonVABGNaters-SGOOsxt-Softener-Purolite-Fi|tration/dp/BO7FMKR97Uref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177349&sr=1-57&keywords=so...

ABCwaters built Fleck 56005xt 48, 000 Water Softener with Speciai Purolite SST-SO Resin Combo with an Upliow Carbon Fi|tration System - - Amazon.com

technical installation support
by experts through a source of
contact (phone, email, text,
video). The Fleck valve
includes a 5 year warranty.
Recommended Service Flow
up to 12 GPM.

UPFLOW CARBON
F|LTRAT|ON Eco-friendly
upflow design provides
efficient filtration without the
need to backwash. Greener
water filtration and cleaner,
safer water is a breeze with
our carbon tank filter system.
1.5 cubic ft. High Activity
Carbon Media - Carbon media
is a natural media derived
from coconut shells that
removes water contaminants
through absorption.

UPFLOW CARBON
CONTAM|NANT REMOVAL
Removes a wide range of
contaminants including
chlorine and chloramines,
pesticides, herbicides,
organics, MTBE, and THM. lt
also removes most other
chemicals, tastes and odors,
and is an excellent system for
general filtration.
GUARANTEED SAT|SFAC|'|ON.
We guarantee satisfaction
with our product and
customer service or get your
money back. We pride
ourselves in providing a hassle
free consumer experience. We

3/12

12l18l2018 ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Special Purolite SST-60 Resin Combo with an Upf|ow Carbon Fi|tration System - - Amazon.com
offer a 60 day return policy
with money back guarantee.
Systems are assembled with
NSF approved parts, filters
and media. NEED WATER
CONNEC|'ORS? Copy and
Paste this AS|N to find
connectors for this package -
B074T1 L71 7.

) See more product details

Compare with similar items

New (1) from $1,429.99 & FREE
shipping

Ad feedback

Sponsored products related to this item

https://www.amazon.oom/ABONaters-SSOOsxt-Softener-Puro|ite-Fiitration/dplB07FMKR97Llref=sr_1__57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177349&sr=1-57&keywords=so... 4l1 2

12l18l2018

 

Bounce Fabric Softener
Dryer Sheets for Static
Control, Outdoor Fresh
Scent, 120 Count

29
$5.70

Downy Ultra April Fresh
Liquid Fabric Conditioner
Smart Pouch, Fabric
Softener - 48...

351

$13.99

Customers also shopped for

CuZn UC-ZOO Under
Counter Water Filter - 50K
Ultra High Capacity - Made
in USA

454
$119.95

Customers who viewed this item also viewed

https:/Iwww.amazon.oornlABCwaters-SGOOsxt-Softener-Purolite-Fi|trationldplBO?FMKR97L/ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177349&sr=1-57&keywords=so...

 

APEC WFS-'l 000 Super
Capacity Premium Quality
3 Stage Under-Sink Water
Filter System

265
$‘| 36.36

»'..*.' 6

\-¢"'E \-\`*:*' -

Downy Nature Blends
Liquid Fabric Conditioner
& Softener, Honey
Lavender, 2 Count

54
$‘l 1.98

MF§

-_-'!H§-v-

 

iSpring RCC7AK-UV Deluxe

Under Sink 7-Stage

Reverse Osmosis Drinking

Water Filtration System...
348

$297.49

 

Downy Free & Gentle
Liquid Fabric Conditioner

(Fabric Softener), 34 fl.oz,

(Packagi...
159
$17.94

 

NU Aqua Platinum Series

Deluxe High Capacity

‘|0OGPD 5-Stage Under

Sink Reverse Osrnosis...
63

$144.95

ABCwaters built Fleck 56005xt 48, 000 Water Softener with Special Purolite SST-60 Resin Combo with an Upliow Carbon Fi|tration System - - Amazon.com

DOC`|'OR
\~o¢o-\~£h'.¢_u
. ....¢

Colace Regular Strength
Stool Softener '|OO mg
Capsules 60 Count
Docusate Sodium Sto...
353
$‘| 5.97
Ad feedback

1

ABCwaters 5600$xt Fleck
Softener and Carbon Filter,
Black

35
$1,069.98

5/12

12l18l2018 ABCwaters built Fleck 56005xt 48, 000 Water Softener with Special Purolite SST-60 Resin Combo with an Upf|ow Carbon Fi|tration System - - Amazon.com

th . l l l

 

ABCwaters 56005xt Fleck ABCwaters built Fleck Fleck 5600$XT 48,000 ABCwaters built Fleck Fleck SGOOSXT 64,000
Softener and Carbon Filter, 56005xt 64,000 Water Grain Water Softener 56005xt 48,000 Water Grain Water Softener
Black Softener with Special Digital SXT Metered Whole Softener with Upflow Digital SXT Metered Whole

___ .-. l». ,~r~T r-h n r a l »-~l. .- la now -

Special offers and product promotions

~ No interest if paid in full within 12 months with the Amazon.com Store Card on any purchase totaling $599 or more. Apply now.

Have a question?

Find answers in product info, Q&As, reviews

 

 

Compare with similar items

 

.lil ll.

https://www.amazon.oom/ABCwate rs-5600$xt-Softener-Purolite-Filtrationld plBO7FMKR97L/ref=sr_1_57?m=AZSLMP9VZK61 2L&s=me rchant-items&ie=UTFS&qid=1 5451 77349&sr=1-57&keywords=so. .. 6/12

12/18/2018

Customer Rating

Price

Shipping
Sold By

item Dimensions

Product description

ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

This item ABCwaters built

Fleck 5600$xt 48,000 Water
Softener with Special Purolite
SST-60 Resin Combo with an

Upflow Carbon Filtration
System

- Add to Cart l

(0)
$1 ,42999
Eligible for FREE Shipping
6023bCWATER

25x25x64in

ABCwaters built Fleck
5600$xt 64,000 Water

Softener with Special Purolite
SST-60 Resin Combo with an

Upflow Carbon Filtration
System

l Add to Cart `

(0)
$‘i , 58999
Eligible for FREE Shipping
GOZBbCWATER

25x25x64in

ABCwaters 5600$xt Fleck

Softener and Carbon Filter,

Black

Add to Cart f

(35)

$‘i ,06999
Eligible for FREE Shipping
GOZachATER

54x10x10in

Fleck SGOOSXT 48,000 Grain
Water Softener Digital SXT
Metered Whole House System

| Addto Cart |

(445)

$57327
Eligible for FREE Shipping
GOZachATER

27x17x62in

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Combo Package - Whole House
Water Softener and Upflow Carbon Filtration System: Technical Details: Fleck on-demand digital meter 5600 SXT valve, black 10" diameter PG 2.5T, black
brine tank w/ safety float. Fleck bypass valve (#60049) & 1" male threaded yoke connection (#18706-01). 4' of drian line included. 48,000 grain / 1.5 cubic
feet of Purolite SST-60 resin. (1) Hardness Test & install Bag of Goodies. Upflow carbon filtration: black 10" diameter tank, simple in & out valve, bypass
valve & 1.5 cubic feet of Carbon Media Manufacturer Warranties: Fleck 5600$xt 5 Year M|NERAL & BRlNE TANKS - Whole house system is built using 2

American made tanks. (2) Black 10" diameter mineral tank and (1) Black standard brine tank with a salt capacity of up to 150 lbs. All tanks backed by a 10
year warranty. Other colors are also available upon request.

Product information

Technical Details

Part Number

Product Dimensions

Additional information

ABC-COMB-SST-60

25 x 25 x 64 inches

Customer Reviews

B07FMKR97L

Be the first to review this item
0.0 out of 5 stars

https:/lwww.amazon.oomlABCwaters-SGOOsxt-Soitener-Puro|ite-FiitrationldplBO?FMKR97L/ref=sr__1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177349&$¢=1~57&keywords=so... 7/12

12l18l2018 ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Special Purolite SST-GO Resin Combo with an Upiiow Carbon Fiitration System - - Amazon.com

F‘°W Rate 12 GPM Best sellers Rank #369,829 in Tools a Home
Batteries included? No |mprovement (See top 100)

#240 in Tools & Home
Batteries Required? No

improvement > Kitchen & Bath
Fixtures > Water Fiitration &
Softeners > Water Softeners

Shipping lnfonnation View shipping rates and policies
Date First Available July 16, 2018
Warranty & Support
Product Warranty: For warranty information about this product, please click
here
Feed back

if you are a seller for this product, would you like to suggest updates
through seller support?

Would you like to tell us about a lower price?
Re|ated Video ShOl'tS (0) Upload your video

Be the first video

Your name here

Sponsored products related to this item

https:/Iwww.amazon.oom/ABCwaters-5600$xt-Soflener-Puro|ite-Fiitration/dp/B07FMKR97LIref=sr_1 _57?m=A2$LM P9VZK612L&s=merchant-items&ie=UTFS&qid=1 5451 77349&sr=1-57&keywords=so... 8/1 2

12/18/2018 ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

     

Discount Water Softeners Aquasana 10-Year, Aquasana 10-Year, Whirlpool WHES30 30,000 Tier1 48,000 Grain
48,000 Fleck 5600$)(|` 1,000,000 Gallon Whole 1,000,000 Gallon Whole Grain Water Softener - Capacity Water Softener +
Water Softener, Grains, House Water Filter with House Water Filter with Built in USA - Salt Saving S-Stage Reverse Osmosis
Blue Professional |nsta... Salt-Free Softener... Technolog... Drinking Water...

'l 56 22 14 6
$547.00 $705.60 $1,688.56 $529.52 $619.99

Ad feedback

PR|ME ORIGlNAL

 

Ad feedback

Customer Questions & Answers

See questions and answers

https://www.amazon.oom/ABCwaters-SGOOSXt-Softener-Purolite-Fi|trationldp/B07FMKR97Uref=sr__1_57?m=A28LMP9VZK61 2L&s=merchant-items&ie=UTFB&qid=1545177349&sr=1-57&keywords=so... 9/12

12/18/2018 ABCwaters built Fleck 5600$xt 48, 000 Water Soitener with Speciai Purolite SST-60 Resin Combo with an Upllow Carbon Fiitration System - - Amazon.com

No customer reviews

5 star 0%
4 Star 0°/0
3 Stal' O°/o
2 Stal' O°/o
1 Star O°/o

Review this product

Share your thoughts with other customers

Write a customer review

 

https://www.amazon.comlABCwaters-$SOOsxt-Sottener-Puroiite-Filtrationldp/BO?FM KR97L/ref=sr_1_57?m=A2$LMP9VZK612L&s=merchant-items&ie=UTF8&qid=1545177349&sr=1-57&keywords=s . . . 1 0/12

12l18l2018 ABCwaters built Fleck 5600$xt 48l 000 Water Softener with Speciai Purolite SST-SO Resin Combo with an Upllow Carbon Fiitration System - - Amazon.com

 

Stone & Beam

incredibly Soft
Fiannei Sheets

S|-|OP NOW

Ad feedback

 

 

   

 

PR|ME 0RlsmAL ` '
.`l"~`~»

gil§€

prime
M

TRY PRIME NOW

 

     

l rm \ll\`

 

Careers Seii on Amazon Amazort Rewards Visa Signatuze Cards
Biog Sei§ Under Pr§\zate Brands Amazen,com Store Card
About Amazon Sell on Amazon Handmade Amazon Busieess Card
Press Certter Sell Yoz,zr Services on Amazon Amazen,com Corpofate Oreo`§t L§:te
investor Reiatiorzs Sell on Amazon Bes§zzess Shop With points
Amaan Sevices Seil YovrApps on Amazon Cred§t Card Merl<etp§ace

Become aml At?iliate Re§oad Your Balance

Ad feedback

 

Your Accoent

Your Orders

Shipping Rates & Pol§cies

Amazerz Prime

Returns & Replacements

Manage Your Contth and Devices

Amazozs Ass§stant

https:l/www.amazon.comlABCwaters-5600sxt-Soflener-Puro|ite-Fiitrationldp/BO7FMKR97L/ref=sr__1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177349&sr=1-57&keywords=s... 11/12

1218/2018

ABCwaters built Fleck 5600$xt 48, 000 Water Softener with Speciai Purolite SST-SO Resin Combo with an Upf|ow Carbon Fiitration System - - Amazon.com
Advertise Your Products

 

 

 

Amazer: Curreecy Converter §-leip
Self-Pub§ish with US
) See sz¥i
En`g|ish United States
Amazon Mes§c Amazoe Advertis§ng Amazorz Dr§‘sa opm AaeBoci<s AC)< Aiexa
Stream millions Find, attract, and Cloud storage Score deals Books, art Audiobook Pub|ishing Actionabie Anaiytics
of songs engage customers from Amazon on fashion brands & ooliectibles Made Easy for the Web

Amazon Business
Everything For
Your Business

Amazoa Web Services
Scaiab|e Cloud
Computing Services

East Dane
Designer Men's
Fashion

Prime Now
FREE 2-hour Delivery
on Everyday items

Woot§
Deals and
Shenanigans

AmazonFresh
Grooe:ies 8\ More
Right To Your Door

Auc`éb§e
Downioad
Audiobooks

Faeec
Sewing, Guiiting
& Knitting

Amazon Photos
Unlimited Photo Storage
Free With Prime

Ze;epos
Shoes &
Ciothing

AmazonGiobai
Ship Orders
intemationa|iy

Book Daposi?:o='y
Books Vlhth Free
Delivery Woridwide

Goodrea-ds
Book reviews
& recommendations

Prime Vi»ciao Direct
Video Distnbution
Made Easy

Souq com
Shop Oniine in
the Midd|e East

Corz<iit§<>r:s et Use: Privacy Noiice

Home Services
Handpicked Pros
Happiness Guarantee

Box Oitice Mojo
Find Movie
Box Offlce Data

iMD-b
Movies, TV
& Ceiebrities

Shep’:)op
Designer
Fashion Brands

Subscribe with Amazon
Discover & try
subscription services

Amazon inspire
Digital Educatjonal
Resources

Com§Xo§ogy
Thousands of
Digital Comi@

iMDt)Pro
Get lan Enlertainment
Professionais Need

Amazon Warehouse
Great Deals on
Quality Used Products

P§EZF’acK
Pharmacy Simpiiiied

Amazon Rapids
Fun stories for
kids on the go

CreateSoace
indie Print Pub|ishing
Made Easy

Jung§ee com
Shop Online
in india

Whole Foods Market
Amerioo‘s Heaithiest
Grooery Store

Amazon Rer=ewed
Refurbished products
with a wananty

interest»i§ased Ads © 1996-2018, Amazon.com, inc. or its afliiiates

Amazon Restaurants
Food delivery from
local restaurants

DPReview
Digital
Photography

Kindie Direci' Publlshing
indie Digital Pub|ishing
Made Easy

Withouta'oo)<
Submit to
Fiim Festivais

Amazon Seco=’ac' Chaece
Pass it on, trade it in.
give it a second life

"s'.llwww.amazon.~comlABCwaters-SSOOsxt-Softener-Purolite-Filtrationldp/BO?FMKR97L/ref=sr_1_57?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177349&sr=1-57&keyw0rds=s... 12/12

12l18l2018 ABCwaters built Fleck 5600$xt 64, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

 

ll lry prime Tools & Home improvement v softener 5 days left
EN aero sign in 0
Your Amazon.com i_ast~i\/iinute Dea§s ftmouz'§t § List$ s Qr§ers try §>z”§me v Cart

Tools & Home improvement Best Sellers Deals & Savings Gift ideas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

g . t
§§ § Up to 25% off select power and hand tools 5th now f

< Back to search results for "softener"

ABCwaters built Fleck 5600$xt 64,000 Water Softener With Special Purolite SST-60 Resin Combo with

an U pflow Carbon Filtration System
by ABCwaters
Be the first to review this item

Pricer $1,589.99 & FREE shipping Share
Get $50 off instantly: Pay $1,539.99 upon approval for the
Amazon Rewards Visa Card. $1 1589-99
& FREE Shipping
Expected to arrive after Christmas. Need a gift quickly? Get it as soon as Dec_ 26 _ Jan_ 2
Send the gift of Prime or an Amazon Gift Card by email or when you choose Expedited
text message Shipping at checkout.
installation options: Expert replacement + haul away |
See more options for first-time installation More options in StOCk.
' __ _ Ships from and sold by
Without expert installation SOZEbCWATER.
_ _______ __ __ _|
Qty: ‘l '

Expert replacement installation
+$436.72 per unit

 

$‘|,589.99 + Free Shipping
See more _

Add to Cart

 

 

 

"`s'llwww.amazon;oom/ABCwaters-SGOOSXt-Softener-Puroiite-Fi|tration/dp/B07FQWC2PH/ref=sr_1_82?m=A2$LMP9VZK612L&s=merchant-items&ie=UTFS&qid=15451 77358&sr=1-82&keywords=s . . . 1/11

12l18/2018 ABCwaters built Fleck 5600$xt 64. 000 Water Sottener with Speciai Purolite SST-GO Resin Combo with an Upliow Carbon Fi|tration System - - Amazon.com

    
  

_ fri-key

l _ " ’;ftener

' __ 13 'h_’-' ` l
1 il ____:;olites

l"EthDVES

. - .tration.
~ GUARANTEED SAT|SFAC|'|ON. We guarantee
satisfaction with our product and customer service or
get your money back. We pride ourselves in providing a
hassle free consumer experience. We offer a 60 day
return policy with money back guarantee. Systems are
assembled with NSF approved parts, filters and media.

Turn on 1-C£ick ordering for this browser
Deliver to Scottsdale 85251

- Add to List

/g Tier1

The Quality You
Expect, The Price
You Deserve.

 

Tier1 48,000 Grain High Efficiency
Digital Water Softener for Hard Water

20
$499.00

Ad feedback

https://www.amazon.oom/ABCwaters-SSOOsxt-Softener-Puroiite-Fiiti'ationldp/B07FQWCZPH/ref=sr_1_82?m=A23LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177358&sr=1-82&keywords=s...

2/11

12l18l2018

ABCwaters built Fleck 5600$xt 64, 000 Water Softener with Speciai Purolite SST-GO Resin Combo with an Upflow Carbon Fi|tration System - - Amazon.com

NEED WATER CONNECTORS? Copy and Paste this ASiN
to find connectors for this package - B074T1L717.
) See more product details

Compare with similar items

New (1) from $1,589.99 & FREE shipping

Ad feedback

Sponsored products related to this item

 

Bounce Fabric Softener
Dryer Sheets for Static
Control, Outdoor Fresh
Scent, 120 Count

$5.70

29

Downy Ultra April Fresh
Liquid Fabric Conditioner
Smart Pouch, Fabric
Softener - 48...

351

$13.99

Customers also shopped for

- _..__.-__.__l
_ ' ----.

r~.l ’ `
t

-:',.__..

__\e :` ,_® a
`¢‘E;¢'_~_ "¢q l .`,,
tz`;‘-`__:_'_;y"\:-.:Wd

Downy Nature Blends
Liquid Fabric Conditioner
& Softener, Honey
Lavender, 2 Count

54
$'l 1.98

Downy Free & Gentle
Liquid Fabric Conditioner
(Fabric Softener), 34 fl.oz,
(Packagi...

159
$17.94

Coiace\Regular Strength

Stool Softener 100 mg

Capsules 60 Count

Docusate Sodium Sto...
353

$15.97
Ad feedback

https://www.amazon.com/ABCwaters-5600$xt-Softener-Purolite-Filtrationldp/BO7FQWC2PH/ref=sr_1_82?m=AZSLMPQVZKS12L&s=merchant-items&ie=UTFS&qid=1545177358&sr=1 -82&keywords=s . .. 3/11

12l18l2018

 

CuZn UC-200 Under
Counter Water Filter - 50K
Ultra High Capacity - Made

APEC WFS-1000 Super
Capacity Premium Quality
3 Stage Under-Sink Water

 

iSpring RCC7AK-UV Deluxe
Under Sink 7-Stage
Reverse Osmosis Drinking

 

NU Aqua Piatinum Series
Deluxe High Capacity
1OOGPD S-Stage Under

ABCwaters built Fleck 5600$xt 64, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fi|tration System - - Amazon.com

"r
ibt

APEC PHPLUSKiT-14 US
MADE 10" Alkaline High
Purity pH+ Calcium

in USA Filter System Water Fiitration System... Carbonate inline Filter...

Sink Reverse Osmosis...
454 265 348 63 18

$119.95 $136.36 $297.49 $144.95 $47.95

Customers who bought this item also bought

CM| inc FLEX18-1FF

173218 18" Corrugated

Stainless Steel Flexible

Water Line-1 inch Hose...
23

$26.70

Special offers and product promotions
- No interest if paid in full within 12 months with the Amazon.com Store Card on any purchase totaling $599 or more. Apply now.

https://www.amazon.oom/ABOivaters-5600$xt-Softener-Puroiite-Fiitrationldp/BO7FQWC2PH/ref=sr_1_82?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177358&sr=1-82&keywords=s... 4/11

12/18/2018 ABCwaters built Fleck 5600$xt 64, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upliow Carbon Fiitration System - - Amazon.com
Have a question?

Find answers in product info, Q&As, reviews

 

 

Compare with similar items

 

1

,
. ' ' '

This item ABCwaters built ABCwaters 5600$xt Fleck Fleck SGOOSXT 64,000 Grain Fleck 5600$)(1` 48,000 Grain
Fleck 5600$xt 64,000 Water Softener and Carbon Filter, Water Softener Digital S)(T Water Softener Digital SXT
Softener with Special Purolite Black Metered Whole House System Metered Whole House System

SST-60 Resin Combo with an
Upflow Carbon Fiitration

 

System
' Add to Cart 1 | Add to carr l l Add to Cart l Add to cart
customer Rating (0) is 5) (41) (445)
Price $1'58999 $1'06999 $64000 $57327
Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping
Sold By 602achATER 602achATER 6023chATER 602a chATER
item Dimensions 25x25x64in 54x10x10in 48x12x12in 27x17x62in

https:/lwww.amazon.oom/ABCwaters-SSOOsxt-Softener-Puroiite-FiitrationldplBO7FQW02PH/ref=sr_1_82?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177358&sr=1-82&keywords=s.. . 5/11

12l18l2018

Product description

ABCwaters built Fleck 5600sxt 64, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Combo Package - Whole House
Water Softener and Upflow Carbon Filtration System: Technical Details: Fleck on-demand digital meter 5600 SXT valve, black 1 2" diameter PG 2.5T, black
brine tank w/ safety float. Fleck bypass valve (#60049) & 1” male threaded yoke connection (#18706-01). 64,000 grain / 2 cubic feet of Purolite SST-60 resin.
(1) Hardness Test, drain line & install Bag of Goodies. Upflow carbon t“iltration: black 1 2" diameter tank, simple in & out valve, bypass valve & 2 cubic feet of
Carbon Media Manufacturer Warranties: Fleck 5600$xt 5 Vear M|NERAL & BRlNE TANKS - Whole house system is built using 2 American made tanks. (2) Black

12" diameter mineral tank and (1) Black standard brine tank with a salt capacity of up to 1 501bs. All tanks backed by a 10 year warranty. Other colors are
also available upon request.

Product information

Technical Details

Part Number
Product Dimensions
Flow Rate

Batteries included?

Batteries Required?

ABC-COMB-SST-60-64

25 x 25 x 64 inches

13 GPM

No

No

Additional information

ASiN

Customer Reviews

Best Sellers Rank

Shipping information

Date First Available

Warranty & Support

B07FQWC2PH

Be the first to review this item
0.0 out of 5 stars

#335,807 in Tools & Home
improvement (See top 100)
#220 in Tools & Home
improvement > Kitchen & Bath
Fixtures > Water Fiitration &
Softeners > Water Softeners

View shipping rates and policies

Ju|y16, 2018

Product Warranty: For warranty information about this product, please click

here

Feedback

httpsI//www.amazon .comlABCwater$-SGOOSxt-Soflener-Purolite-Filtralionldp/BO7FQWCZPH/ref=sr_1_82?m=A23LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177358&$!=1~82&keyw0rds=s . . . 6/11

1218/2018 ABCwaters built Fleck 5600sxt 64, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upiiow Carbon Fiitration System - - Amazon.com

if you are a seller for this product, would you like to suggest updates
through seller support?

_ Would you like to tell us about a lower price?

Re|ated Video shOI'tS (0) Upload your video

Be the first video

Your name here

Sponsored products related to this item

iii
ssi

            

°""" m
Aquasana 10-Vear, Aquasana 10-¥ear, Express Water Heavy Metal Whirlpool WH ES30 30,000 Culligan WH-HDZOO-C
1,000,000 Gallon Whole 1,000,000 Gallon Whole Whole House Water Filter Grain Water Softener - Whole House Sediment
House Water Filter with House Water Filter with - 3 Stage Home Water Built in USA - Salt Saving Water 1" HD CLR WTR
Professional |nsta... Salt-Free Softener... Filtration Technolog... Filter, Clear Bowl, Gr...
56 22 2'§ 1 4 165
$705.60 $1,688.56 $449.99 $529.52 $54.94

Ad feedback

https:l/www.amazon.com/ABCwaters-5600$xt-Softener-Puroiite-FiitrationldplBO7FQWC2PH/ref=sr__1__82?m=A28LMP9VZK612L&s=merchant-items&ie=UTFS&qid=1545177358&sr=1 -82&keywords=s . .. 7/11

12/18/2018 ABCwaters built Fleck 56005xt 64, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com

 

Shop worry free

FREE RETURNS FOR 30 DAYS
ON ALL FURN|TURE

Shop now»

Stone <S;’ Beam

 

 

 

Ad feedback

Customer Questions & Answers

See questions and answers

https://www.amazon.00m/ABCwaterS-SGOOSxt-Sot’tener-Purolite-Filtration/dplB07FQWCZPH/ref=sr_1_82?m=AZSLMP9VZK612L&s=merchant-items&ie=UTFB&qid=`l 545177358&sr=1 -82&keyw0rds=$ . . . 8/11

12l18l2018 ABCwaters built Fleck 5600$xt 64, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upf|ow Carbon Fiitiation S/stem - - Amazon.com

No customer reviews

5 star 0%
4 star ' O%
3 star _ _ _ o%
2 star 0%
1 star 0%

Review this product

Share your thoughts with other customers

Write a customer review

 

85

 

Shop now

Ad feedback

Customers who viewed this item also viewed

https:/lwww.amazon.oomlABCwaters-SSOOSXt-Sottener-Punolite-Fi|tration/dp/B07FQWCZPH/ref=sr__1_82?m=AZSLMP9VZK612L&S=merchant-items&ie=UTFB&qid=l 545177358&$!=1-82&keyw0rds=s . . . 9/11

12/18/2018 ABCwaters built Fleck 5600$xt 64, 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upliow Carbon Fiitration System - - Amazon. com

 

try

 

ABCwaters 5600$xt Fleck ABCwaters built Fleck Fleck SSOOSXT 64,000 Fleck 5600$XT 48,000 ABCwaters built Fleck
Softener and Carbon Filter, 5600$xt 48,000 Water Grain Water Softener Grain Water Softener 5600$xt 48,000 Water
Black Softener with Upflow Digital SXT Metered Whole Digital SXT Metered Whole Softener with Special

 

Our best~seiiing § . arn_§;onbasics
lightning cabie... upgraded '_ - .\‘. Shop now >

`\

 

 

 

Ad feedback
Pages with related products. See and discover other items: best water softener, whole house water softener system, water softeners, water softener

2a

     

a *e“‘ rt if<;.~: toilet life §"i'~;»:¥ tie <">»)
Careers SeH on Amazon Amazon Rewards Visa Signatore Cards Vour Account
Btog Sell Under Pri`\rate Brands Amazen,com Store Card Your Otders
About Amazon Seii on Amazon Handmade Amazon Business Card Shipping Rates & policies
Press Center Seti Your Set/vices orr Amazon Amazoncom Cerpcrate Cred§t line Amazon prime
investor iteiations Seii orr Amazon Basiziess Shep With Po§nts Retuzns & Repiacements
Amazon Devices Sell Your Appe en Amazon Credét Card Mar!<etpieee Manage Your Content and Devices
Become an Affii§ate Reioae? Your Beiance Amazon Assistant
Advertise Your Products Amazon Currency Converter Heip

https:/Iwww.amazon.comlABCwaters-SSOOsxt-Sottener-Purolite-Fi|trationldp/BO7FQWCZPH/ref=sr_1_82?m=A28LMP9VZK612L&s=merchant-items&ie=UTFB&qid=1545177358&sr=1-82&keywords=... 10/11

12/18/2018

ABCwaters built Fleck 5600$xt 64l 000 Water Softener with Speciai Purolite SST-60 Resin Combo with an Upflow Carbon Fiitration System - - Amazon.com
SeifwPubiish with Us

) See aii

 

Amazon i\ilusic
Stream millions
of songs

Amazon Business
Everything For
Your Business

Amazon Web Services
Scaiabie Cloud
Computing Servioes

East Dane
Designer Men's
Fashion

Prime Now
FREE 2-hour Delivery
on Everyday items

Woc)t§
Deals and
Shenanigans

Amazon Advertiséng
Find, attract, and
engage customers

Amaz.cni:resn
Grocer'ies & More
Right To Your Door

Aa<iéb§e
Downioad
Audiobooks

Fabnc
Sew'ing, Ouiiting
& Knitting

Amazon Pitctos
Unlimited Photo Storage
Free With Prime

Zap_oos
Shoes &
Ciothing

Amazon Dr§ve
Cloud storage
from Amazon

Amazon@iobai
Ship Orders
internationally

Book Depos§tory
Books With Free
Delivery Woridwide

Gceoteaos
Book reviews
& recommendations

Prime Video Di.rect
Wdeo Distn`bution
Made Easy

Souq corn
Shop Oniine in
the Midd|e East

Coo<titions ct Use Privacy Notiee

 

| Engiish i i United States

Spm
Score deals
on fashion brands

Home Services
Handpicked Pros
Happiness Guarantee

Box Of§ce Maie
Find Movie
Box Oflice Data

§MDB
Movies, TV
& Ceiebrities

Shop;'.)cp
Designer
Fashion Brands

Sobscribe With Amazon
Discover & try
subscription services

AbeBooi<s
Books, art
& ooi|ectibies

Amazon inspire
Digital Educationai
Rescurces

ComiXoiogy
Thousands of
Digiiai Comics

Hleme
Get into Entertainment
Professiona!s Need

Amazon Warehous@
Great Deals on
Qua\i!y Used Products

P§iti?>ec§»<
Phannacy Simpiihed

ACX
Audiobook Pub|ishing
Made Easy

Amazon Repids
Fun stories for
kids on the go

CreateSoace
indie Print Pub|ishing
Made Easy

Juog§ee.com
Shop Online
in india

Wno§e Foods Market
Ameriua‘s Heaithiest
Grocery Store

Amazon Renewed
Refurbished products
with a warranty

interest-Based erie © 1996-2018, Amazon.com, |nc_ or its afiiiiates

Aiexa
Acb'onabie Anaiy‘tics
for the Web

Amazon Resiaurants
Food delivery from
local restaurants

DPReview
Digital
Photography

Kindie Direci: Pub!ish§ng
indie Digital Pub|ishing
Made Easy

Withoutabox
Submit to
Fiim Festivais

Amazon Seccncf Chance
Pass it on, trade it in.
give it a second life

https://www.amazon.corrilABCwaters-SGOOsxt-Softener-Puroiite-Filtration/dp/B07FQWC2PH/re#sr_1_82?m=A28LM P9VZK612L&s=merchant-items&ie=UTFS&qid=1545177358&sr=1-82&keywords=... 11/11

